Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 1 of 112

EXHIBIT NO. 1

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 2 of 112

Case 1:19-cv-01745-SEB-TAB Document 30 Filed 06/18/19 Page 1 of 36 PagelD #: 1562

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF INDIANA

INDIANAPOLIS DIVISION
BIOCONVERGENCE LLC d/b/a
SINGOTA SOLUTIONS
Plaintiff,
Vv. Civil Action No. 1:19-cv-01745-SEB-TAB

JASPREET ATTARIWALA AND
SIMRANIIT JOHNNY SINGH a/k/a
SIMRANIJIT J. ATTARIWALA a/k/a SIM
J. SINGH,

Defendants.
FIRST AMENDED VERIFIED COMPLAINT FOR INJUNCTIVE RELIEF
AND DAMAGES AND JURY DEMAND

Plaintiff, BioConvergence LLC d/b/a Singota Solutions (“Plaintiff or “the Company”),
by counsel, and for its First Amended Verified Complaint against Defendants Jaspreet Attariwala
(formerly known as Jaspreet Saini) (“Attariwala’”) and Simranjit Johnny Singh a/k/a Simranjit J.
Attariwala a/k/a Sim J. Singh (hereinafter “Singh”), (collectively, “Defendants”) alleges as
follows:

PARTIES

1. The Company is an Indiana limited liability company with its principal place of
business at 4320 West Zenith Dr., Bloomington, Indiana 47404.

2. Attariwala is a former employee of the Company. During her employment with
the Company, Attariwala lived and worked in Morton Grove, Illinois and Washington D.C.
Upon information and belief, Attariwala presently resides in Washington D.C.

3. Singh is Attariwala’s husband and, upon information and belief, resides in

Washington D.C. Singh is a practicing attorney.
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 3 of 112

Case 1:19-cv-01745-SEB-TAB Document 30 Filed 06/18/19 Page 2 of 36 PagelD #: 1563

JURISDICTION

4, This Court has original jurisdiction of this action pursuant to the Defend Trade
Secrets Act, 18 U.S.C. § 1836(c), and 28 U.S.C. § 1331. This Court also has federal question
jurisdiction because this lawsuit alleges violations of the Computer Fraud and Abuse Act
(“CFAA”), 18 U.S.C. § 1030. This Court has supplemental jurisdiction over the other state-law
claims asserted herein pursuant to 28 U.S.C, § 1367.

5. During her employment with the Company, Attariwala executed an Employment
Agreement, which is attached as Exhibit A and incorporated by reference.

6. This Court has personal jurisdiction over Attariwala pursuant to Attariwala’s
Employment Agreement. That agreement provides that “any disputes arising under this
Agreement and/or any action brought to enforce this Agreement may be brought in a state court
of competent jurisdiction in Monroe County, Indiana, or in the federal court for the Southern
District of Indiana, and the parties consent to personal jurisdiction of such courts and waive any
defense of forum non conviens.” Exhibit A, J 14.

7. This Court has personal jurisdiction over Singh because Singh’s intentional
tortious conduct to receive and wrongfully possess the Company’s data and property, and his
conspiracy to aid Attariwala, harms the Company in Indiana and the Southern District of Indiana.

8. The Company is physically located in Monroe County, Indiana. The majority of
the Company’s employees work in Indiana. The Company pays Indiana payroll, sales, and use
taxes,

9. Throughout the relevant time period, the Company’s computer file servers have
been located in Indiana. To access the Company’s file servers, Attariwala logged into them

through a terminal server located in Indiana. Attariwala emailed and transferred Company
Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 4 of 112

Case 1:19-cv-01745-SEB-TAB Document 30 Filed 06/18/19 Page 3 of 36 PagelD #: 1564

documents, data, and property to Singh, who has refused and continues to refuse to return such
documents, data, and property to the Company.

10. Based on Singh’s marriage to and association with Attariwala, who throughout
much of the relevant time was an employee of the Company, Singh had knowledge that his
actions would harm the Company’s operations in Indiana and his actions were and are intended
to cause such harm.

11. In addition, on March 1, 2019, and March 4, 2019, Singh was physically present
in the courtroom in Monroe Circuit Court | in Bloomington, Indiana, when that court conducted
a preliminary injunction hearing in this case. By the testimony presented during that hearing in
his presence, Singh was placed on notice that his intentional actions in receiving, continuing to
possess, and failing and refusing to return Singota data and property and the data and property of
Singota’s clients and prospective clients causes Singota harm in Indiana, Upon information and
belief, Singh’s intentional actions are purposefully aimed at Indiana with his knowledge that the
effects of his actions would be felt in Indiana.

12. On or about March 11, 2019, Attariwala and Singh provided multiple electronic
storage devices containing Singota property and data to a court-appointed computer forensic
expert, Rebecca Green, who is located in Greenfield, Indiana. Those devices remain in Ms.
Green’s custody in the Southern District of Indiana, Singh has demanded the return of at least
one of those devices from the computer forensic expert despite the device’s continuing to contain
Singota data and property.

13. Upon information and belief, Singh has retained counsel in Indiana, On or about

April 5, 2019, Singh through his Indiana-based counsel informed Singota’s Indiana-based
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 5 of 112

Case 1:19-cv-01745-SEB-TAB Document 30 Filed 06/18/19 Page 4 of 36 PagelD #: 1565

counsel that he refused to cooperate in returning additional Singota property and data in his
possession, custody, or control.

14. By receiving the Company’s data and property from Attariwala and by refusing to
return it to the Company, Singh is acting in concert and participation with Attariwala to harm the
Company in Indiana and intends such harm.

VENUE

15. Venue in this Court is proper pursuant to Attariwala’s Employment Agreement,
which provides that “any disputes arising under this Agreement and/or any action brought to
enforce this Agreement may be brought in a state court of competent jurisdiction in Monroe
County, Indiana, or in the federal court for the Southern District of Indiana, and the parties
consent to personal jurisdiction of such courts and waive any defense of forum non conviens.”
Exhibit A, ¥ 14.

16. | Venue is also proper in this Court pursuant to 28 U.S.C. § 1391(b) because the
Company’s principal office is located in the Southern District of Indiana and because a
substantial part of the events giving rise to the Company’s claims occurred in this district

FACTS

The Company’s business and confidential information
17. The Company is a women-owned small business and was formed in 2004 as an
Indiana limited liability company. It has been headquartered and operating in Monroe County,
Indiana since its inception.
18. The Company offers and performs services regulated by the United States Food
and Drug Administration (“FDA”) for clients in the pharmaceutical, biotechnology, animal
health, and medical device industries. The Company’s services primarily relate to sterile

products that must be administered by injection. The Company performs these services for its

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 6 of 112

Case 1:19-cv-01745-SEB-TAB Document 30 Filed 06/18/19 Page 5 of 36 PagelD #: 1566

clients as a contract development and manufacturing organization sometimes referred to as a
CMO or CDMO.

19. | Many other companies around the nation and the world also provide CDMO
services and compete with the Company, including several companies located in Monroe
County. Some CDMOs focus their sterile product capacity on serving clients with late-stage
research-and-development and commercial products that require large-scale capacity equipment.
Other CDMOs, like the Company, focus their sterile product capacity on serving clients with
early-to-mid- and late-stage research-and-development and commercial products that require
small-scale capacity equipment.

20. The Company’s services include (a) product and analytical development; (b)
production including formulation, filling, finishing, labelling, and kitting; (c) analytical and
microbial quality control and stability testing; and (d) supply chain management including
receiving, storing and shipping under more than twenty (20) environmental conditions from -80
degrees Celsius to 40 degrees Celsius.

21. | Upon information and belief, the Company was the first company in the United
States and North America to purchase, install, validate, develop and clear FDA-regulatory
hurdles for its production filling services utilizing certain innovative technology provided by the
Vanrx SA25 (“SA25”), This innovative equipment is a gloveless closed robotic aseptic filling
workcell used to fill vials, syringes, and cartridges. In recent years, the Company has continued
developing strategies for expanding its services, including expanding its lyophilization services.

22. The Company’s clients and prospective clients include top-20 pharmaceutical,
biotechnology, medical device, and animal health companies as well as about 500 virtual, small,

and midsize companies from the life sciences sector.
Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 7 of 112

Case 1:19-cv-01745-SEB-TAB Document 30 Filed 06/18/19 Page 6 of 36 PagelD #: 1567

23. The stakes are often high for life sciences companies. The period from discovery
to commercialization can take over ten years and on average costs more than $1,000,000,000. If
such a company fails to reach the market first with its product, it may lose the opportunity to
obtain any return on its expensive and time-consuming investments.

24. The Company’s clients and prospective clients are rightly concerned about
maintaining confidentiality concerning their products. To be considered for work with each
client and prospective client, the Company is required by them to enter into client-specific
written confidentiality agreements with strict terms governing the receipt, sharing (only on a
need-to-know basis), storage, retention, security, protection, and return of confidential and
proprietary information and trade secrets (together, “Protected Information”).

25. The Company’s, its clients’ and its prospective clients’ Protected Information has
tremendous value and, if misappropriated, could be misused by competitors to reverse engineer a
product or otherwise wrongfully benefit from scientific discoveries and other intellectual
property that the originator alone owns.

26. In turn, to be considered for employment with the Company, and due in part to
the client confidentiality requirements, each prospective employee of the Company must enter
into an offer letter agreement, a job description agreement, and an employment agreement
(collectively, “Pre-Employment Agreements”). These Pre-Employment Agreements govern
Protected Information in terms similar to the Company’s most stringent client confidentiality
agreements, which may require confidentiality be maintained for up to twenty (20) years

following the end of any contract term.

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 8 of 112

Case 1:19-cv-01745-SEB-TAB Document 30 Filed 06/18/19 Page 7 of 36 PagelD #: 1568

Attariwala’s employment by the Company and employment agreement

27. In September 2015, the Company hired Attariwala to work as a Senior Business
Development Manager for Plaintiff, and she was responsible for promoting the Company’s
business and generating new projects on the Company’s behalf. Attariwala signed her offer letter
and job description on or about September 29, 2015, which are attached hereto as Exhibits B and
C, respectively, and incorporated herein. See also Exhibit A (her employment agreement).

28. According to the resume Attariwala provided to Plaintiff at the time of her
application, Attariwala had worked in the healthcare and life sciences industries since 1999 or
for more than fifteen years. According to Attariwala’s resume, she previously worked in life
sciences focused on “implementing a software-as~-a-service (SaaS) platform to optimize the due
diligence process of mergers and acquisitions, asset sales, IPOs, fundraising, licensing,
partnering and data warehousing.”

29. Attariwala, like the Company’s other employees, was required to enter into an
Employment Agreement.

30. Paragraph 6 of Attariwala’s Employment Agreement contains non-solicitation
requirements and provides:

During Employee’s employment with the Company and for a
period of twelve (12) months (which shall be extended by the
length of any period during which Employee is in violation of this
section) immediately following the termination of Employee’s
employment for any reason, Employee (on Employee’s own behalf
or that of any other person or entity) shall not directly or indirectly
sell or otherwise provide or solicit the sale or provision of any
product or service that competes directly or indirectly with any
business of the Company to any customer or prospective customer
or prospective customer as to which, during the 12 months
immediately preceding the date of termination, Employee (i)

engaged in any solicitation, sales activity, or other direct contact
(in person, in writing, by telephone or electronically) on behalf of
Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 9 of 112

Case 1:19-cv-01745-SEB-TAB Document 30 Filed 06/18/19 Page 8 of 36 PagelD #: 1569

the Company; (ii) performed any duties or services on behalf of the
Company; and/or (iii) received any Confidential Information.

Exhibit A, 7 6.
31. Paragraph 4(a) of Attariwala’s Employment Agreement defines “Confidential
Information” as follows:

[AJny proprietary, confidential, or company-sensitive information
and materials which are the property of or relate to the Company or
business of the Company. Confidential Information shall include
without limitation all information and materials created by,
provided to, or otherwise disclosed to Employee in connection
with Employee’s employment with the Company (excepting only
information and materials already known by the general public),
including without limitation (i) trade secrets, (ii) the names and
addresses of the Company’s past, present or prospective
contributors, beneficiaries or business contacts, and all information
relating to such contributors, beneficiaries, or business contacts,
regardless of whether such information was supplied or produced
by the Company or such contributors, beneficiaries, or business
contacts; and (iii) information concerning the Company’s affiliates,
financing sources, profits, revenues, financial condition, fund
raising activity, and investment activity, business strategies, and
software used by the Company and associated layouts, templates,
processes, documentation, databases, designs and techniques.

Exhibit A, {[ 4(a).
32. Paragraph 4(b) of Attariwala’s Employment Agreement requires Attariwala to
maintain the secrecy of Confidential Information and provides that:

Employee (i) shall use Confidential Information solely in
connection with Employee’s employment with the Company; (il)
shall not directly or indirectly disclose, use or exploit any
Confidential Information for Employee’s own benefit or the
benefit of any other person or entity, other than the Company,
both during and after Employee’s employment with the Company
or as required by law; and (iii) shall hold Confidential Information
in trust and confidence, and use all reasonable means to assure that
it is not directly or indirectly disclosed to or copied by
unauthorized persons or used in an unauthorized manner, both
during and after Employee’s employment with the Company.

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 10 of 112

Case 1:19-cv-01745-SEB-TAB Document 30 Filed 06/18/19 Page 9 of 36 PagelD #: 1570

Exhibit A, J 4(a) (emphasis added).

33. In Attariwala’s role as the Company’s senior business development manager, she
had access to substantial information for purposes of generating business on behalf of the
Company. She had access to current and prospective client lists, business strategies, and
information regarding the products and services offered by the Company, including technical
manuals, supplier information, sales reports, pricing, proprietary processes, techniques, and
methods, and other proprietary and confidential business information. She had access to
Protected Information as defined in the Company’s CDAs with its clients and prospective clients
and Confidential Information as defined in her Employment Agreement.

34, All of this information is held in confidence by the Company, and the value of the
information is based on this confidentiality. Access is intentionally limited to a subset of the
Company employees.

35. While employed by the Company, Attariwala, among other things, promoted all
of the Company’s services, including its aseptic filling capabilities. Aseptic filling is the process
of ensuring that sterilize products are formulated, filled and packaged into sterile containers
under sterile conditions. In this process, the Company utilizes the Vanrx SA-25 work-cell
system.

36. In the course of her employment with the Company, Attariwala was trained,
negotiated and executed confidentiality agreements on behalf of the Company with the
Company’s clients and prospective clients, binding the Company to maintain confidentiality of

their Protected Information.
 

 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 11 of 112

Case 1:19-cv-01745-SEB-TAB Document 30 Filed 06/18/19 Page 10 of 36 PagelD #: 1571

Attariwala’s resignation to work for a competitor
and the Company’s discovery of her misconduct

37. After being employed by the Company for over three years, Attariwala, on or
about December 18, 2018, provided formal notice of her resignation from the Company. Upon
information and belief, Attariwala had already previously accepted an offer to work at Emergent
BioSolutions, Inc. (“Emergent”).

38. | Emergent provides the same CDMO services as the Company to clients in the
same industries. Upon information and belief, Emergent, like the Company, utilizes the Vanrx
SA-25 work cell system and standard filling technology to provide aseptic filling services.

39. In January 2019, the Company discovered that Attariwala, while still employed
by the Company in December 2018, had engaged in improper communications with Company
clients and prospective clients.

40. Specifically, the Company discovered that in December 2018, while still
employed by the Company, Attariwala began soliciting the Company’s clients and prospective
clients on behalf of her new employer. See Exhibit D, Declaration of Melanie Lewis {if 5-7.
Attariwala contacted certain of the Company’s clients and prospective clients to let them know
that she was leaving the Company to join Emergent and would contact them again in January
once she had begun her new position with Emergent. Attariwala also shared information about
Emergent’s competitive aseptic filling capabilities with at least one of the Company’s clients
using the Company’s email system. Jd.

41. Upon discovery of these improper communications, the Company promptly
informed Attariwala, through her counsel, of the Company’s concerns. The Company demanded
that Attariwala comply with the terms of her Employment Agreement and that she immediately

identify all Confidential and Proprietary Information that Attariwala accessed or possessed and

10
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 12 of 112

Case 1:19-cv-01745-SEB-TAB Document 30 Filed 06/18/19 Page 11 of 36 PagelD #. 1572

identify each instance in which Attariwala had utilized such information. Plaintiff also demanded
that Attariwala execute an affidavit and submit her computer for review, Exhibit D, ] 8 & Ex. 3
(Ltr. from C. Murray to J. Butts dated Jan. 18, 2019).

42, Following the Company’s January 18, 2019, letter, the parties conducted
discussions for several weeks, during which Attariwala failed to acknowledge her misconduct.
Moreover, Attariwala failed to comply with the Company’s demand that she disclose what
Confidential Information of the Company she retained following her resignation. Exhibit D, § 9.

43. In light of Attariwala’s refusal to comply with the Company’s January 18, 2019
letter, the Company continued its investigation of potential misconduct by Attariwala,

44, The Company discovered additional misconduct by Attariwala. Through its
investigation to date, the Company has learned that Attariwala forwarded large amounts of the
Company’s Confidential Information and Protected Information to her personal email! address.
Exhibit D, J 10-16.

45, For example, on March 14, 2017, Attariwala forwarded a file entitled “2017.01.09
POR. Meeting Minutes Singota_ Final Signed” from her Company email account to her
personal email account. This document is a lengthy memorandum provided to the FDA regarding
the Company’s aseptic manufacturing capabilities. This information is extremely important to
the Company and economically valuable in the market. Exhibit D, { 13.

46, On May 4, 2018, Attariwala also emailed a confidential client agreement from her
Singota email address to an account with the email address, Simjsingh@gmail.com, which
belongs to Attariwala’s husband, Singh. There was no legitimate business reason for Attariwala

to send this email without authorization from her Singota email account to her husband.

aI
Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 13 of 112

Case 1:19-cv-01745-SEB-TAB Document 30 Filed 06/18/19 Page 12 of 36 PagelD #: 1573

47, In addition, Attariwala shares with her husband, Singh, another personal email
account with the address of simandjessie@gmail.com. On June 19, 2018, at 10:02 PM,
Attariwala sent an email from this email account with the subject line, “Singota Manufacturing
Questionnaire 2018 PT_vF.docx” to Singh’s email account, Simjsingh@gmail.com. This email
attached a client manufacturing questionnaire containing highly confidential information relating
to a Singota client. There was no legitimate business reason for Attariwala to send this email
without authorization from her personal email account to her husband.

48. Moreover, upon information and belief, Attariwala was seeking employment with
Emergent in 2018, and during this time period, Attariwala took Singota information, data, and
property without authorization to use for her own benefit and that of her future employer to
compete with Singota.

49,  Attariwala, shortly before she submitted her resignation to the Company,
forwarded Confidential Information about the Company’s clients, prospective clients, processes,
and business practices from her Company email account to her personal email account.

50. On November 19, 2018, for example, Attariwala forwarded from her Singota
email account to her personal email account at jsainil@gmail.com an email with the subject line
“PW: Aseptic Filling & Injectables Total Market Share/Total Market Value,” which contained
attachments and confidential information relating to Singota’s business development strategies.

51. On November 22, 2018, Attariwala forwarded from her Singota email account to
her personal email account at jsainil@gmail.com an email with the subject line “Fwd:
[Redacted] Freeze-dried potent API 10mL vials — RFI.” This email contained confidential
information relating to a potential client’s business and a business opportunity provided to

Singota.

12

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 14 of 112

Case 1:19-cv-01745-SEB-TAB Document 30 Filed 06/18/19 Page 13 of 36 PagelD #: 1574

52. On November 30, 2018, at a time when Attariwala was still employed by the
Company, Attariwala sent an email from her personal email address, jsainil@gmail.com, to
Patrick DePalma, who is the CMO Business Development Director at Emergent, at the email
address pdepalma@ebsi.com. Attariwala’s email provided information to DePalma and
Emergent, a competitor of Singota, about a business opportunity and with the subject line,
“Potential Lyo Lead.” This email appears to be the same Company information that Attariwala
emailed from her Singota email account to her personal email address on November 22, 2018.
Attariwala was not authorized by Singota to provide this confidential information and business
opportunity to Singota’s competitor or to use it for her own benefit.

53. On December 11, 2018, Attariwala also forwarded several other files containing
Confidential Information about the Company’s aseptic filling and other processes from her
Company email account to her personal email account.

54, For example, on December 11, 2018, at 3:20 PM and 3:22 PM, Attariwala
forwarded from her Singota email account to her personal email account at jsainil@gmail.com
two emails with the subject line, “FW: DCAT” and “FW: DCAT Update,” which contained
confidential information regarding upcoming meetings between Singota representatives and
prospective clients and contact client information.

55. Also on December 11, 2018, at 3:25 PM, Attariwala forwarded a file entitled
“Boston Area BD Contacts” from her Company email to her personal account. This file contains
Confidential Information and a list of more than one hundred Company business development
contacts in the Boston, Massachusetts area. The Company hired Eric Smart, a business
development consultant, to assist the Company with developing and analyzing these contacts.

The list includes additional information about prospective clients, such as the type and number of

13
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 15 of 112

Case 1:19-cv-01745-SEB-TAB Document 30 Filed 06/18/19 Page 14 of 36 PagelD #: 1575

drugs the business contact was developing. The Company does not disclose this information to
clients, limits access to the document, and holds it in confidence. Exhibit D, 4 14.

56. Also on December 11, 2018, at 3:31 PM, Attariwala forwarded from her Singota
email account to her personal email account at jsainil@gmail.com an email with the subject line,
“RW: Client Checklist.” This email contained information regarding Singota’s client initiation
procedures.

57. Also on December 11, 2018, at 3:40 PM, Attariwala forwarded from her Singota
email account to her personal email account at jsainil@gmail.com an email with the subject line,
“FE W[Redacted],” which contained confidential information concerning a prospective client and
a Singota business opportunity.

58. Also on December 11, 2018, at 4:04 PM, Attariwala forwarded from her Singota
email account to her personal email account at jsainil@gmail.com an email with the subject line,
“Jessie contacts,” which included the contact information for significant Company clients and
prospective clients and included companies doing business in the sales territory in which
Attariwala would apparently be assigned at Emergent. Exhibit D, { 16.

59. Also on December 11, 2018, between 8:47 PM and 8:58 PM, Attariwala accessed
the Company’s confidential customer relationship management (“CRM”) database called
Pipedrive and generated multiple reports containing extensive confidential and proprietary
information regarding Singota’s clients and prospective clients. Upon information and belief,
Attariwala generated and copied these reports without authorization to use for her own benefit

and the benefit of her future employer.

14

 
Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 16 of 112

Case 1:19-cv-01745-SEB-TAB Document 30 Filed 06/18/19 Page 15 of 36 PagelD #: 1576

60, ‘Throughout the remainder of her employment by Singota, Attariwala continued to
forward emails from her Singota email account containing confidential Company information,
data, and property to her personal email account at jsainil @gmail.com.

61. In short, Attariwala forwarded from her Company email to her personal email
account Confidential Information and Protected Information concerning hundreds of the
Company’s clients, prospective clients, and business contacts, wrongly used the Company’s own
email system and Confidential Information to attempt to divert clients and prospective clients to
a competitor. Attariwala has misappropriated Protected Information, including that relating to the
Company’s Vanrx SA25 technology.

62. In addition, in December 2018, Attariwala connected multiple USB devices and a
large external hard drive to her Singota computer. Upon information and belief, Attariwala
copied Singota confidential information, data, and property to those devices without
authorization with the intent to retain and use that information, data, and property for her own
benefit and the benefit of her future employer after leaving Singota’s employment.

63. In addition, after December 11, 2018, Attariwala accessed dozens of files on
Singota’s computer systems containing confidential information. Upon information and belief,
Attariwala accessed and copied these documents without authorization from Singota’s computer
systems to use for her own benefit and the benefit of her future employer after leaving Singota’s
employment.

64. In addition, after giving notice of her resignation from Singota but while she was
still employed by the Company, Attariwala, on or about December 19 and 20, 2018, accessed
Singota documents titled, “Leads Biopharm insight US companies 2018.xls,” “Leadsheet USA

lyo 2018.xlsx”, and “Lyo clients.xlsx,” among others, Upon information and belief, Attariwala

15

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 17 of 112

Case 1:19-cv-01745-SEB-TAB Document 30 Filed 06/18/19 Page 16 of 36 PagelD #1577

accessed and copied these documents without authorization from Singota’s computer systems to
use for her own benefit and the benefit of her future employer after leaving Singota’s
employment.

65. In addition, on December 19, 2018, Attariwala created “.pst” files of her Singota
email account. Upon information and belief, these “.pst” files contain hundreds or thousands of
emails sent and received by Attariwala using her Singota email account. These emails contain
massive amounts of confidential Singota information and confidential information belonging to
Singota’s clients and prospective clients, including confidential attachments.

66, In addition, on December 19, 2018, Attariwala accessed a folder on her Singota
computer titled “Emergent docs.” By this date, Attariwala had provided her resignation notice to
Singota and, upon information and belief, had received and accepted an offer of employment
from Emergent. When Attariwala returned her Singota computer to Singota, the “Emergent
docs” folder no longer existed on it.

67. In addition, upon information and belief, by 2018, Attariwala installed without
seeking or being granted authorization a cloud account called Dropbox on her Singota computer.
Upon information and belief, Attariwala used this cloud account to copy Singota confidential
data, documents, and property without authorization from Singota’s computer systems to use for
her own benefit and the benefit of her future employer after leaving Singota’s employment.

68. On or about March 11, 2019, Attariwala and Singh produced a MacBook
computer to court-ordered computer forensic expert Green that they represented belonged to
Singh. In analyzing the MacBook, Green received over 10,000 hits when running a keyword
search on the terms “singota,” “bioconvergence” and “bioc.” She also identified a user account

on the MacBook named “jessie” that contained email and calendar items with hundreds of hits

16

 
Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 18 of 112

Case 1:19-cv-01745-SEB-TAB Document 30 Filed 06/18/19 Page 17 of 36 PagelD #: 1578

on the term “Singota.” Green also found numerous email accounts on the MacBook that had not
been disclosed to her by Attariwala.

69. On or about March 22, 2019, Green requested through Attariwala’s counsel that
the password for the simjsingh@gmail.com account be provided so that Green could identify and
recover Singota confidential information from that account, including the client manufacturing
questionnaire emailed to that account by Attariwala on June 19, 2018.

70. On April 5, 2019, Attariwala’s and Singh’s counsel informed Green and counsel
for Singota that Singh was “done” cooperating with Green’s investigation. Their counsel
demanded that Green immediately overnight the MacBook to the Attariwala and Singh, even
though it contained thousands of hits for Singota information. Attariwala’s counsel also stated
that Attariwala and Singh refused to provide Green the password for the
“simjsingh@gmail.com” email account, even though Green had identified a Singota client
document emailed to that account from the simandjessie@gmail.com email account in June
2.018. Attariwala and Singh also refused and failed to provide Green passwords for many of the
other email accounts that Green had discovered on the MacBook to allow Green to identify and
recover Company information.

71.  Singh’s refusal to cooperate with Green and refusal to provide a password for the
simjsingh@gmail.com prevents the Company from determining what Singh did with the
Company’s confidential information or recovering it from Singh.

72.  Attariwala did not request and was not authorized (and would not have been
authorized) by the Company to disclose any Confidential Information to, or to share the

Company’s confidential information, data, or other property with, Singh. Nor did Attariwala ever

17

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 19 of 112

Case 1:19-cv-01745-SEB-TAB Document 30 Filed 06/18/19 Page 18 of 36 PagelD #: 1579

provide notice to the Company that she had disclosed such confidential information to Singh or
any other third-party.

73. Further, according to publicly available information, Attariwala’s new employer
has purchased a Vanrx SA25 machine similar to that used by the Company. Exhibit D, 18. The
Confidential Information and Protected Information that Attariwala misappropriated from the
Company can be misused by Attariwala to support her new employer’s use of this equipment and
provision of other services to Emergent’s clients, resulting in unfair competition and harm to the
Company.

74. The Confidential Information misappropriated by Defendants relates to highly
valuable trade secrets and key components of the Company’s business built through its thirteen
years of experience in the CDMO business. The information accessed and misappropriated by
Attariwala would be extremely useful to her in her new role competing against the Company
while working for her new employer.

75. By misappropriating Confidential Information and Protected Information,
Attariwala has put herself into a position to unfairly compete against the Company, threatening
to cause it significant irreparable harm.

76.  Attariwala’s and Singh’s deliberate and repeated actions in wrongfully taking,
retaining, and refusing to return Confidential Information and Protected Information requires the
Company, pursuant to its own confidentiality agreements with its clients, to incur the expense
and burden of providing legal notice as appropriate to its clients and prospective clients of

Attariwala’s breaches of the confidentiality obligations owed to them.

18
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 20 of 112

Case 1:19-cv-01745-SEB-TAB Document 30 Filed 06/18/19 Page 19 of 36 PagelD #: 1580

77. The Company brings this civil action to obtain injunctive relief to prevent
Defendants from continuing to inflict irreparable harm upon the Company and from reaping any
reward from their wrongful actions and to obtain monetary damages to the extent calculable.!

COUNT I-—BREACH OF CONTRACT
(Attariwala)

78. The Company incorporates its allegations in the foregoing paragraphs as if fully
set forth herein.

79, The Employment Agreement that Attariwala entered with the Company is a valid
and enforceable contract, and the Company fully performed all conditions, covenants, and
obligations on its part to be performed under the terms of the Employment Agreement.

80.  Attariwala breached the Employment Agreement by accessing, copying,
duplicating, and taking without authorization the Company’s Confidential Information and
Protected Information.

81, The Employment Agreement provided that Attariwala would not disclose
Confidential Information, would use Confidential Information solely in furtherance of
Attariwala’s duties as an employee of the Company, and would not disclose, communicate, or
make use of Confidential Information on Attariwala’s behalf or on behalf of a Third Party.

82.  Attariwala breached the Employment Agreement in various ways including by
taking, copying, and maintaining possession of electronic and/or physical documents containing
Confidential Information and Protected Information and using or intending to use such

information for her own benefit and the benefit of one of Company’s competitors,.

 

1 On March 4, 2019, a Stipulated Preliminary Injunction Order and an Agreed Order for Inspection of Computers
and Electronic Information Storage Devices (“Inspection Order”) were entered in this case. On March 18, 2019, a
Supplemental Order Following Preliminary Injunction was entered, The Stipulated Preliminary Injunction Order
applies to “Attariwala, and anyone acting in concert or participation with her® and sets out, in detail, certain

19

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 21 of 112

Case 1:19-cv-01745-SEB-TAB Document 30 Filed 06/18/19 Page 20 of 36 PagelD #: 1581

83. The Employment Agreement also provided that Attariwala would not “not
directly or indirectly sell or otherwise provide or solicit the sale or provision of any product or
service that competes directly or indirectly with any business of the Company to any customer or
prospective customer or prospective customer as to which, during the 12 months immediately
preceding the date of termination, Employee (i) engaged in any solicitation, sales activity, or
other direct contact (in person, in writing, by telephone or electronically) on behalf of the
Company; (ii) performed any duties or services on behalf of the Company; and/or (iii) received
any Confidential Information.”

84. Upon information and belief, Attariwala breached the Employment Agreement in
various ways, including by providing information to the Company’s clients and prospective
clients about a competitor’s competing services, including aseptic filling capabilities,
encouraging the Company’s clients and prospective clients to do business with a competitor, and
misappropriating Confidential Information and Protected Information relating to the Company’s
clients and prospective clients with the intention of using that information during her
employment with a competitor.

85. As a legal and proximate result of Attariwala’s breaches of the Employment
Agreement, the Company has suffered damages and the risk of irreparable harm.

86. The Employment Agreement provides that Attariwala shall account for and pay to
the Company all attorneys’ fees and costs of litigation should it bring an action against

Attariwala for breach of the Employment Agreement and prevail in such action.

 

injunctive relief. The Company does not seek to disturb these orders already entered as they apply to Attariwala and
those acting in concert or participation with her.

20

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 22 of 112

Case 1:19-cv-01745-SEB-TAB Document 30 Filed 06/18/19 Page 21 of 36 PagelD #: 1582

COUNT IL— VIOLATION OF THE INDIANA UNIFORM TRADE SECRETS ACT
(Both Defendants)

87. The Company re-alleges and incorporates by reference the allegations set forth in
foregoing paragraphs as if fully set forth herein.

88. The Company’s Confidential Information derives independent economic value
from not being known to, and not being readily ascertainable by proper means by, other persons
who could obtain economic value from the information’s disclosure or use.

89. The Company has taken reasonable steps to protect the secrecy of its Confidential
Information, including but not limited to restricting internal access to such information to those
employees who have a “need to know” the information to perform their duties and restricting
access to the Company’s computer network.

90. For example, the file entitled 2017.01.09 POR_ Meeting
Minutes Singota Final Signed,” is a lengthy memorandum regarding the Company’s aseptic
manufacturing capabilities. This information is highly important to the Company and
economically valuable to the market. Moreover, the Company does not disclose this information
to clients or prospective clients, limits access to this document, and holds it in confidence. In
fact, when Attariwala received this information, she was informed in writing by her supervisor
that “[t]his information is confidential and can’t be shared with anyone outside our company.”
Yet, Attariwala chose to forward the document to her personal email address.

91. Another file, entitled “Boston Area BD Contacts” contains a list of all the
Company business development contacts in the Boston, Massachusetts area. The Company hired
Eric Smart, a business development consultant, to assist the Company with locating and
analyzing these contacts. The list includes additional information about prospective clients, such

as the type and number of drugs the client contact was manufacturing at the time. The Company

2]

 
Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 23 of 112

Case 1:19-cv-01745-SEB-TAB Document 30 Filed 06/18/19 Page 22 of 36 PagelD #: 1583

does not disclose this information to clients or prospective clients, limits access to the document,
and holds it in confidence. Yet, Attariwala chose to forward the document to her personal email
address before leaving the Company.

92. The file titled “‘Singota Manufacturing Questionnaire_2018 PT _vF.docx”
contained detailed information about the Company’s project with a client, including but not
limited to the name of the prospective client, a description of the project, its stage of
development, and the secret steps and materials used to manufacture the product.

93. The Company’s Confidential Information constitutes trade secrets under the
Indiana Uniform Trade Secrets Act, Ind. Code § 24-2-3-1, et seq.

94, Defendants intentionally and willfully misappropriated the Company’s trade
secrets.

95. Upon information and belief, Defendants still have possession of the Company’s
trade secrets.

96. There is a continuing threat of misappropriation of Confidential Information and
Protected Information, including the Company’s trade secrets, and unless injunctive relief is
granted, the continued use and disclosure of the Company’s trade secrets may be inevitable.”

97. Defendants’ taking and use of the Company’s trade secrets has caused and will

continue to cause damage to the Company.

 

2 On March 4, 2019, a Stipulated Preliminary Injunction Order and an Agreed Order for Inspection of Computers
and Electronic Information Storage Devices (“Inspection Order”) were entered in this case. On March 18, 2019, a
Supplemental Order Following Preliminary Injunction was entered. The Stipulated Preliminary Injunction Order
applies to “Attariwala, and anyone acting in concert or participation with her” and sets out, in detail, certain
injunctive relief, The Company does not seek to disturb these orders already entered as they apply to Attariwala and
those acting in concert or participation with her.

22

 

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 24 of 112

Case 1:19-cv-01745-SEB-TAB Document 30 Filed 06/18/19 Page 23 of 36 PagelD #: 1584

98. The Company is entitled to damages for the harm caused by Defendants’ use
and/or disclosure of the Company’s trade secrets, including but not limited to profits lost as a
result of Defendants’ misconduct.

99, Further, the Company is entitled to injunctive relief to protect against the
imminent threat of Defendants’ future use and/or disclosure of the Company’s trade secrets as
such use and/or disclosure will cause the Company substantial and irreparable harm for which
there is no adequate remedy at law.?

100. Asaresult of Defendants’ willful misappropriation, the Company is entitled to an
award of attorney fees, expenses, and costs.

COUNT I0—VIOLATION OF THE DEFEND TRADE SECRETS ACT

18 U.S.C. 1832 ET SEQ.
(Both Defendants)

101. The Company re-alleges and incorporates by reference the allegations set forth in
foregoing paragraphs as if fully set forth herein.

102. The Company’s Confidential Information derives independent economic value
because it is not generally known to and not readily ascertainable by proper means by, other
persons who could obtain economic value from the information’s disclosure or use.

103. The Company’s Confidential Information is not generally available to the
Company’s competitors. It derives independent economic value from not being generally known
to other persons who could otherwise obtain economic value from its disclosure or use, and it is

the subject of efforts that are reasonable under the circumstances to maintain its confidentiality.

 

3 On March 4, 2019, a Stipulated Preliminary Injunction Order and an Agreed Order for Inspection of Computers
and Electronic Information Storage Devices (“Inspection Order”) were entered in this case. On March 18, 2019, a
Supplemental Order Following Preliminary Injunction was entered. The Stipulated Preliminary Injunction Order
applies to “Attariwala, and anyone acting in concert or participation with her” and sets out, in detail, certain
injunctive relief, The Company does not seek to disturb these orders already entered as they apply to Attariwala and
those acting in concert or participation with her.

23

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 25 of 112

Case 1:19-cv-01745-SEB-TAB Document 30 Filed 06/18/19 Page 24 of 36 PagelD #: 1585

104. The Company has taken reasonable and adequate precautions to protect its
confidential information, including, but not limited to, limiting access to the information to a
select group of individuals on a need-to-know basis in order to perform their employment and
agent duties, and requiring certain individuals to sign confidentiality agreements.

105. The Company’s trade secrets are related to its products and services used in, or
intended to be used in, interstate or foreign commerce.

106. Attariwala had access to the Company’s trade secrets, which were provided
exclusively for the purpose of furthering the Company’s business.

107. Defendants were and are aware of the confidential and proprietary nature of the
Company’s confidential information, and of Attariwala’s duty not to use such information for her
own benefit, or for the benefit of any person or entity other than the Company.

108. Defendants willfully, wrongfully, and maliciously misappropriated the
Company’s confidential information,

109. Defendants have engaged in actual and threatened misappropriation of the
Company’s trade secrets.

110. The Company has suffered and will continue to suffer irreparable harm,
including, but not limited to, a loss of its competitive advantage, loss of business, loss of
goodwill, and other damage unless Defendants and those acting in concert with them are
enjoined from continuing to benefit from any unlawful misappropriation of the Company’s trade
secrets and confidential information.

111. Unless restrained, Defendants and those acting in concert with them, will continue

to misappropriate the Company’s trade secrets in violation of the Act.

24

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 26 of 112

Case 1:19-cv-01745-SEB-TAB Document 30 Filed 06/18/19 Page 25 of 36 PagelD #: 1586

112. As a direct and proximate consequence of the conduct of Defendants and those
acting in concert with them, the Company has been damaged in an amount to be proven at trial.

113. The conduct of Defendants, and those acting in concert with them, was and is
willful, malicious, and done in conscious disregard of the Company’s rights, entitling the
Company to exemplary damages and attorney’s fees and costs in an amount to be proven at trial.

114. Pursuant to the Act, the Company is entitled to preliminary and permanent
injunctive relief, enjoining and restraining Defendants and those acting in concert with them,
from all acts of actual and threatened misappropriation of the trade secrets of the Company; and
an award of compensatory damages for actual losses caused by Defendants’ misappropriation of
trade secrets, attorneys’ fees, an award of damages for unjust enrichment caused by Defendants’
misappropriation of trade secrets, and an award of exemplary damages under 18 U.S.C. §
1836(b)(3).4

COUNT IV — BREACH OF FIDUCIARY DUTY/DUTY OF LOYALTY
(Attariwala)

115. The Company re-alleges and incorporates by reference the allegations set forth in
foregoing paragraphs as if fully set forth herein.

116. Based upon her employment with the Company, Attariwala owed a fiduciary duty
and duty of loyalty to the Company.

117. Attariwala breached her duty by taking and using the Company’s proprietary and
confidential information for the benefit of Attariwala.

118. As aresult of Attariwala’s wrongful conduct, the Company has been damaged.

 

4 On March 4, 2019, a Stipulated Preliminary Injunction Order and an Agreed Order for Inspection of Computers
and Electronic Information Storage Devices (“Inspection Order”) were entered in this case. On March 18, 2019, a
Supplemental Order Following Preliminary Injunction was entered. The Stipulated Preliminary Injunction Order
applies to “Attariwala, and anyone acting in concert or participation with her” and sets out, in detail, certain

25

 

 
Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 27 of 112

Case 1:19-cv-01745-SEB-TAB Document 30 Filed 06/18/19 Page 26 of 36 PagelD #: 1587

119. Asa result of Attariwala’s breaches, the Company is entitled to injunctive relief,

other equitable relief, and damages.

COUNT V —- COMPUTER TRESPASS
(Attariwala)

120. The Company re-alleges and incorporates by reference the allegations set forth in
foregoing paragraphs as if fully set forth herein.

121. The Company maintains a “computer network” as defined in Indiana Code § 35-
43-2-3(a).

122. Attariwala was not authorized to access the Company’s computer network to
access, view, copy, transfer, print, forward, or otherwise use files and documents on the
Company’s computer network for her own personal or commercial use or for purposes contrary
to the interests of the Company.

123. By knowingly and intentionally accessing the Company’s computer network to
access, view, copy, transfer, print, forward, or otherwise use the Company’s files and documents
for her commercial or personal use, Attariwala committed computer trespass as set forth in
Indiana Code § 35-43-2-3.

124. Pursuant to Indiana Code § 34-24-3-1, the Company is entitled to recover treble
damages, costs and attorney fees,

COUNT VI ~ VIOLATIONS OF THE COMPUTER FRAUD AND ABUSE ACT
18 U.S.C. § 1030 ET SEQ.
(All Defendants)

125. The Company re-alleges and incorporates by reference the allegations set forth in

foregoing paragraphs as if fully set forth herein.

 

injunctive relief. The Company does not seck to disturb these orders already entered as they apply to Attariwala and
those acting in concert or participation with her,

 

26

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 28 of 112

Case 1:19-cv-01745-SEB-TAB Document 30 Filed 06/18/19 Page 27 of 36 PagelD #: 1588

126. A person violates 18 U.S.C. § 1030 of the Computer Fraud and Abuse Act
(“CFAA”) if she knowingly causes the transmission of a command, and as a result of such
conduct, intentionally causes damage to a protected computer.

127. A person further violates 18 U.S.C. § 1030 if she intentionally accesses a
protected computer without authorization, and as a result of such conduct, causes damage.

128. A person further violates 18 U.S.C. § 1030 if he conspires to commit or attempts
to commit an offense under subsection (a) of § 1030.

129. Upon information and belief, Attariwala caused the transmission of a command,
and as a result of such conduct, intentionally caused damage to Singota’s protected computers.

130. Attariwala also intentionally accessed Singota’s protected computers without
authorization, and as a result of such conduct, caused damages.

131. Singh conspired with Attariwala in violating 18 U.S.C. § 1030(a).

132. Asa direct and foreseeable result of Attariwala’s and Singh’s conduct, Singota
has suffered losses and damages in excess of $5,000.

133.  Attariwala’s and Singh’s actions were harmful, willful, wanton, and undertaken
with a callous disregard for the best interests of Singota. Punitive damages in this action against
Attariwala and Singh are appropriate to deter such conduct in the future and to serve the public
good.

COUNT VIL —-TORTIOUS INTERFERENCE WITH BUSINESS RELATIONSHIPS
(Both Defendants)

134, The Company re-alleges and incorporates by reference the allegations set forth in
foregoing paragraphs as if fully set forth herein.
135. Defendants have intentionally and tortiously interfered with the Company’s

business relationships, including those with clients and prospective clients.

27

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 29 of 112

Case 1:19-cv-01745-SEB-TAB Document 30 Filed 06/18/19 Page 28 of 36 PagelD #: 1589

136. As a direct, proximate, foreseeable and consequential result of Defendants’
impermissible actions, the Company has suffered and continues to suffer irreparable harm and is
entitled to injunctive relief.

137. To the extent calculable, the Company has suffered substantial damages entitling
it to an award of damages permitted by applicable law, including but not limited to compensatory
damages, punitive damages, pre-judgment and post-judgment interest, and attorney’s fees and
costs of this suit, and any other just and proper relief.

COUNT VIII — UNJUST ENRICHMENT
(Attariwala)

138. The Company re-alleges and incorporates by reference the allegations set forth in
foregoing paragraphs as if fully set forth herein.

139. Attariwala has been conferred a measurable benefit under such circumstances that
her retention of the benefit without payment would be unjust.

140. Asa direct, proximate, foreseeable and consequential result of Attariwala’s unjust
enrichment, the Company has suffered and will continue to suffer irreparable harm and is
entitled to injunctive relief and other equitable relief.

141. To the extent calculable, the Company has suffered substantial damages entitling
it to an award of damages permitted by applicable law, including but not limited to compensatory
damages, punitive damages, pre-judgment and post-judgment interest, and attorney’s fees and
costs of this suit, and any other just and proper relief.

COUNT IX — CONVERSION
(Both Defendants)

142. The Company re-alleges and incorporates by reference the allegations set forth in

foregoing paragraphs as if fully set forth herein.

28

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 30 of 112

Case 1:19-cv-01745-SEB-TAB Document 30 Filed 06/18/19 Page 29 of 36 PagelD #: 1590

143. Defendants have asserted unauthorized control over the Company’s property,
which constitutes conversion as set forth in Indiana Code § 35-43-4-1.

144. Asa result of this illegal conduct, the Company has been damaged.

145. Pursuant to Indiana Code § 34-24-3-1, the Company is entitled to recover treble
damages, including lost profits resulting from Defendants’ misconduct, costs and attorney fees.

COUNT X — THEFT
(Both Defendants)

146. The Company re-alleges and incorporates by reference the allegations set forth in
foregoing paragraphs as if fully set forth herein.

147. Defendants have asserted unauthorized control over the Company’s property with
the intent to deprive the Company of their value, thereby committing theft as set forth in Indiana
Code § 35-43-4-2,

148. Asa result of this illegal conduct, the Company has been damaged.

149. Pursuant to Indiana Code § 34-24-3-1, the Company is entitled to recover treble
damages, including lost profits resulting from Defendants’ misconduct, costs and attorney fees.

COUNT XI — RECEIVING STOLEN PROPERTY
(Singh)

150. The Company re-alleges and incorporates by reference the allegations set forth in
foregoing paragraphs as if fully set forth herein.

151. Singh knowingly and intentionally received and retained stolen property
belonging to the Company in violation of Indiana Code § 35-43-4-2,

152. Asaresult of this illegal conduct, the Company has been damaged.

153. Pursuant to Indiana Code § 34-24-3-1, the Company is entitled to recover treble

damages, including lost profits resulting from Defendants’ misconduct, costs and attorney fees.

29

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 31 of 112

Case 1:19-cv-01745-SEB-TAB Document 30 Filed 06/18/19 Page 30 of 36 PagelD # 1591

COUNT XII — INDIANA CRIME VICTIMS RELIEF ACT
(Both Defendants)

154. The Company re-alleges and incorporates by reference the allegations set forth in
foregoing paragraphs as if fully set forth herein.

155.  Attariwala’s conduct constitutes computer trespass under Ind. Code § 35-43-2-3;
Defendants’ conduct constitutes criminal conversion under Ind. Code § 35-43-4-1 and theft
under Ind. Code § 35-43-4-2; and Singh’s conduct constitutes receiving stolen property under
Ind. Code § 35-43-4-2.

156. Asa foreseeable, direct, and proximate result of Attariwala’s computer trespass,
Defendants’ conversion and theft, and Singh’s receipt of stolen property, the Company has
suffered irreparable injury to its rights and pecuniary damages.

157. As aresult of this harm, the Company is entitled to actual and treble damages, as
well as attorney’s fees, under the Indiana Crime Victims Relief Act, Ind. Code § 34-34-3-1.

COUNT XIII—CIVIL CONSPIRACY
(Both Defendants)

158. The Company re-alleges and incorporates by reference the allegations set forth in
foregoing paragraphs as if fully set forth herein.

159. Each Defendant combined with the other Defendant, by concerted action, to
accomplish the unlawful purposes alleged herein and/or to accomplish purposes not in
themselves unlawful by the unlawful means alleged herein.

160.  Attariwala and Singh conspired with each other to misappropriate the Company’s
trade secrets, breach Attariwala’s Agreement with the Company, breach Attariwala’s fiduciary
duty to the Company, commit conversion and theft, unjustly enrich Attariwala, and tortiously

interfere with the Company’s business expectancies.

30

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 32 of 112

Case 1:19-cv-01745-SEB-TAB Document 30 Filed 06/18/19 Page 31 of 36 PagelD #: 1592

161. Each Defendant, as a participant in the conspiracy, is responsible as a joint
tortfeasor for any and all damages caused by the wrongful acts regardless of the degree of active
participation.

162. Asa consequence of the foregoing, the Company has suffered and will continue
to suffer irreparable harm and loss and damages, including, but not limited to, lost profits.

COUNT XIV —PRELIMINARY
AND PERMANENT INJUNCTIVE RELIEF?
(Both Defendants)

163. The Company re-alleges and incorporates by reference the allegations set forth in
foregoing paragraphs as if fully set forth herein.

164. In her Employment Agreement Attariwala agreed that her “actual or threatened
breach of this Agreement may cause or threaten irreparable injury to the Company that cannot
adequately be measured in money damages” and that the “Company shall therefore be entitled to
obtain injunctive relief with respect to any such actual or threatened breach by Employee in
addition to and not in lieu of any other available remedies.” Exhibit A, {| 9. The Company has
suffered and will continue to suffer immediate and irreparable harm if Defendants are not
preliminarily and permanently enjoined.

165. The Company’s business will suffer immediate harm if relief is denied. By
contrast, Defendants will not suffer any cognizable legal harm if an injunction is granted because

Defendants have no legal right to breach their legal, statutory, and/or fiduciary duties to the

Company.

 

5 On March 4, 2019, a Stipulated Preliminary Injunction Order and an Agreed Order for Inspection of Computers
and Electronic Information Storage Devices (“Inspection Order”) were entered in this case, On March 18, 2019, a
Supplemental Order Following Preliminary Injunction was entered. The Stipulated Preliminary Injunction Order
applies to “Attariwala, and anyone acting in concert or participation with her’ and sets out, in detail, certain
injunctive relief. The Company does not seek to disturb these orders already entered as they apply to Attariwala and
those acting in concert or participation with her.

31

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 33 of 112

Case 1:19-cv-01745-SEB-TAB Document 30 Filed 06/18/19 Page 32 of 36 PagelD #: 1593

166. Injunctive relief is appropriate and necessary to protect and maintain the
confidentiality and value of the Company’s trade secrets and its Confidential Information and
Protected Information.

167. Defendants’ threatened, actual or inevitable disclosure and/or use of the
Company’s trade secrets and Confidential Information and Protected Information for her own
purposes or benefit will cause irreparable harm to the Company.

168. The public interest will not be harmed if an injunction is granted. Rather, the
public interest will be served by preventing Defendants from benefiting by their wrongful
conduct.

WHEREFORE, Plaintiff requests judgment in its favor and the following relief against
Defendants: °

(a) Entry of a temporary restraining order, preliminary injunction, and permanent
injunction enjoining Defendants from having in their possession, custody, or control or from
directly or indirectly using the Company’s trade secrets, Confidential Information, Protected
Information, and other property;

(b) Entry of a temporary restraining order, preliminary injunction, and permanent
injunction prohibiting Attariwala from breaching and continuing to breach her Employment
Agreement, including by directly or indirectly communicating with or servicing the Company’s

clients and prospective clients, including on behalf of Emergent or any other competitor,

 

6 On March 4, 2019, a Stipulated Preliminary Injunction Order and an Agreed Order for Inspection of Computers
and Electronic Information Storage Devices (“Inspection Order”) were entered in this case. On March 18, 2019, a
Supplemental Order Following Preliminary Injunction was entered. The Stipulated Preliminary Injunction Order
applies to “Attariwala, and anyone acting in concert or participation with her” and sets out, in detail, certain
injunctive relief. The Company does not seek to disturb these orders already entered as they apply to Attariwala and
those acting in concert or participation with her.

32
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 34 of 112

Case 1:19-cv-01745-SEB-TAB Document 30 Filed 06/18/19 Page 33 of 36 PagelD #: 1594

(c) Entry of a temporary restraining order, preliminary injunction, and permanent
injunction requiring Defendants to return to the Company all Confidential Information, Protected
Information, and other property belonging to the Company, including from all email accounts,
computer hardware or software, and other electronic storage media, and for independent
verification of their compliance with these requirements;

(d) Entry of a temporary restraining order, preliminary injunction, and permanent
injunction requiring Attariwala to comply with the terms of her Employment Agreement,
including extending the period of her non-solicitation obligations under paragraph 6 of that
agreement;

(e) Compensatory damages, statutory damages, exemplary damages, treble damages,
punitive damages, costs, expenses, attorneys’ fees, and applicable interest; and

(f) All other just and proper relief.

JURY DEMAND

Plaintiff demands a trial by jury on all counts of its complaint triable by jury.

33

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 35 of 112

Case 1:19-cv-01745-SEB-TAB Document 30 Filed 06/18/19 Page 34 of 36 PagelD #: 1595

VERIFICATION

I affirm, under the penalties for perjury, that the foregoing factual representations are true
to the best of my knowledge, information and belief based on my personal knowledge or based
on information provided to BioConvergence, LLC by its employees and/or consultants.

On Behalf of BioConvergence, LLC

sllua L ilaas-

Chief Executive Officer

34

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 36 of 112

Case 1:19-cv-01745-SEB-TAB Document 30 Filed 06/18/19 Page 35 of 36 PagelD #: 1596

Respectfully submitted,

Ogletree, Deakins, Nash, Smoak & Stewart, P.C.

/s/Christopher C, Murray

Christopher C, Murray, IN 26221-49

Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
111 Monument Circle, Suite 4600

Indianapolis, IN 46204

Telephone: 317.916.1300

Facsimile: 317.916.9076

christopher. murray@ogletreedeakins.com

Attorney for Plaintiff BioConvergence LLC

38639329.1

35

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 37 of 112

Case 1:19-cv-01745-SEB-TAB Document 30 Filed 06/18/19 Page 36 of 36 PagelD #: 1597

CERTIFICATE OF SERVICE

I hereby certify that on June 18, 2019, a copy of the foregoing was filed electronically.
Notice of this filing will be sent to Jaspreet Attariwala by operation of the Court’s CM/ECF system

to the following:

Paul L. Jefferson
Paul.L Jefferson@msth.com

Erik C. Johnson
Erik.C. Johnson@msth.com

Jody M. Butts
Jody.M, Butts(@msth.com

Cynthia A. Bedrick
Cynthia. A. Bedrick@msth.com

s/ Christopher C, Murray
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 38 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-1 Filed 06/18/19 Page 1 of 5 PagelD #: 1598

Exhibit A

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 39 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-1 Filed 06/18/19 Page 2 of 5 PagelD #: 1599

Form-At Will
EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT ("Agreement"), dated and effective September 28,
2015, is entered into by and between BioConvergence LLC, an Indiana limited liability company
(the "Company"), and Jaspreet Saini, a resident of the State of Indiana ("Employee").

RECITALS
A. The Company desires to employ Employee per the job responsibilities detailed in
the Employee’s Job Offer letter, on the terms and subject to the conditions set forth in this
Agreement.
B. Employee desires to accept such employment.
AGREEMENT

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, the parties agree as follows:

1. Title and Duties. The Company agrees to employ Employee per the job title
detailed in the Employee’s Job Offer letter and Employee agrees to accept such employment to
serve the Company in that capacity and to perform the duties and responsibilities inherent in such
position and any other duties as may be assigned to Employee from time to time by their manager.
Employee shall perform the duties of this position in a diligent and competent manner and on a full-
time basis. Throughout Employee's employment with the Company, Employee shall (a) faithfully,
competently and loyally serve the Company, (b) promote and serve the interests of the Company,
(c) not render services or devote efforts, directly or indirectly, to any other person or organization
without the prior written consent of the CEO, and (d) not engage in any activity that would interfere
significantly with the faithful and loyal performance of Employee's duties under this Agreement.

2. Term. The term of the employment relationship created by this Agreement ("Term’)
shall commence on the Effective Date and shall continue thereafter until terminated, with or without
cause, by either party upon notice to the other party.

3. Compensation and Other Benefits.

(a) Salary. During the Term, Employee will be paid per the terms detailed in the
Employee's Job Offer letter less any withholdings and deductions required by law or requested by
Employee ("Salary"). The Salary shall be payable in accordance with the Company's customary
practice and will be pro-rated for any years of partial employment. The Company may increase or
decrease the Salary from time to time in its discretion.

(b) incentives. During the Term, Employee shall be entitled to a bonus and
incentive compensation (collectively “Bonus”) in such amounts, if any, to be determined by the
Company owners from time to time. No Bonus (including any portion thereof) shall be deemed
earned by Employee unless Employee remains employed with the Company through the period for
which the Bonus applies. Employee shall not be entitled to payment of any Bonus that has not
been earned by Employee by the date of termination of his employment, regardless of the reason
for termination.

(c) Vacation. If eligible, Employee shall receive paid vacation per the details in
the Employee’s Job Offer letter, Vacation will be pro-rated for any years of partial employment.

Jaspreet Saini §
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 40 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-1 Filed 06/18/19 Page 3 of 5 PagelD #: 1600

4, Confidential Information.

(a) Definition. For purposes of this Agreement, “Confidential Information" shall
mean any proprietary, confidential or competitively-sensitive information and materials which are
the property of or relate to the Company or the business of the Company. Confidential Information
shall include without limitation all information and materials created by, provided to or otherwise
disclosed to Employee in connection with Employee's employment with the Company (excepting
only information and materials already known by the general public), including without limitation (i)
trade secrets, (ji) the names and addresses of the Company's past, present or prospective
contributors, beneficiaries or business contacts, and all information relating to such contributors,
beneficiaries or business contacts, regardless of whether such information was supplied or
produced by the Company or such contributors, beneficiaries or business contacts; and (iii)
information concerning the Company's affiliates, financing sources, profits, revenues, financial
condition, fund raising activity, and investment activity, business strategies, or software used by the
Company and associated layouts, templates, processes, documentation, databases, designs and
techniques.

(b) Non-Disclosure. Employee acknowledges and agrees that Confidential
Information is the property of the Company, and that Employee shall not acquire any ownership
rights in Confidential Information. Employee (i) shall use Confidential Information solely in
connection with Employee's employment with the Company; (ji) shall not directly or indirectly
disclose, use or exploit any Confidential Information for Employee's own benefit or for the benefit of
any person or entity, other than the Company, both during and after Employee's employment with
the Company or as required by law; and (iii) shall hold Confidential Information in trust and
confidence, and use all reasonable means to assure that it is not directly or indirectly disclosed to
or copied by unauthorized persons or used in an unauthorized manner, both during and after
Employee's employment with the Company.

5. Inventions and Improvements. Any invention or development of any kind related to
the Company's business, made or conceived by Employee (solely, jointly or in conjunction with
anyone else) while Employee is employed by the Company, shall be promptly disclosed by
Employee to the Company and shail be the sole property of the Company. Employee will execute
an assignment to the Company (or to another person designated by it) of Employee's entire claim
to any interest in each such invention or development. Employee will sign all awful papers and, at
the Company's expense, assist in every lawful way to obtain and sustain patents, trademarks or
copyrights for the Company's benefit in any such inventions or developments when requested to
do so. Employee will not be entitled to compensation beyond Employee's salary for the
performance of any such acts.

6. Non-Solicitation. During Employee’s employment with the Company and for a
period of twelve (12) months (which shall be extended by the length of any period during which
Employee is in violation of this section) immediately following the termination of Employee's
employment for any reason, Employee (on Employee's own behalf or that of any other person or
entity) shall not directly or indirectly sell or otherwise provide or solicit the sale or provision of any
product or service that competes directly or indirectly with any business of the Company to any
customer or prospective customer as to which, during the 12 months immediately preceding the
date of termination, Employee (i) engaged in any solicitation, sales activity, or other direct contact
(in person, in writing, by telephone or electronically) on behalf of the Company; (ii) performed any
duties or services on behalf of the Company; and/or (iil) received any Confidential Information.

7. Non-Raiding. For a period of twelve (12) months (which period shall be extended
to include any period of time during which Employee is in violation of this section) Immediately
following the termination of Employee's employment for any reason, Employee (on Employee's
own behalf or that of any other person or entity) shall not directly or indirectly solicit, induce or
influence any person who is an employee of the Company as of, or within 3 months prior to,

Jaspreet Saini 6

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 41 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-1 Filed 06/18/19 Page 4 of 5 PagelD #: 1601

Employee's termination to discontinue, reduce, or otherwise change in any manner adverse to the
interests of the Company the nature or extent of such employment relationship with the Company.

8. Return of Property. Upon termination for any reason of Employee's employment
with the Company, Employee shall delete all Confidential Information from any computer that does
not belong to the Company and shall turn over to the Company (a) all documents and other
materials (including without limitation all copies or reproductions of such documents or materials,
tapes, floppy disks, backup copies, and other forms of electronic storage media) which constitute,
contain or are derived from Confidential Information; (b) all other documents, notes, work product
and other materials (including without limitation copies or reproductions of such documents, notes,
work product or materials) connected with or arising out of Employee's employment with the
Company; (c) any computer and computer software, pager, cell phone, personal digital assistant or
other technological or communication device provided by the Company; and (d) any security
devices and information such as keys, access cards, usernames and passwords related to the
Company.

9. Breach of Agreement and Remedies. Employee acknowledges and agrees that
Employee's actual or threatened breach of this Agreement may cause or threaten irreparable injury
to the Company that cannot adequately be measured in money damages. The Company shail
therefore be entitled to obtain injunctive relief with respect to any such actual or threatened breach
by Employee in addition to and not in lieu of any other available remedies. Employee shall also
pay any and all costs, damages and other expenses, including without limitation all attorneys’ fees,
witness fees and other legal expenses which are Incurred by the Company in successfully
enforcing this Agreement. Employee further acknowledges and agrees that the existence of any
claim or cause of action by Employee against the Company, whether or not predicated upon
Employee’s employment relationship with the Company, shall not relieve Employee of Employee's
obligations under this Agreement.

10. Other Terms. This Agreement is in addition to and not in lieu of any other written
terms of Employee's employment with the Company, except that this Agreement sets forth the
entire agreement between Employee and the Company with respect to the subject matter of this
Agreement and fully supersedes all prior negotiations, representations and agreements, whether
written or oral, between Employee and the Company with respect to the subject matter of this
Agreement.

41. Other Agreements. Employee represents and warrants to the Company that
Employee’s employment with the Company does not breach, violate, interfere with or otherwise
conflict with any oral or written agreement between Employee and any other person or eniity,
including without limitation non-competition and/or non-disclosure provisions in any such
agreement. Employee shall indemnify, defend and hold harmless the Company and all of its
officers, directors, shareholders, employees and agents against any and all claims, damages,
losses and expenses (including without limitation attorneys’ fees) incurred by the Company in
connection with Employee's breach of this representation and warranty.

12. Severability. The provisions of this Agreement are severable and shall be
separately construed. If any of them is determined to be unenforceable by any court, that
determination shall not invalidate any other provision of this Agreement.

13. Amendment; Waiver; Successors. This Agreement may not be modified, amended
or waived in any manner except by a written document executed by the Company and Employee.
The waiver by either party of compliance with any provision of this Agreement by the other party
shall not operate or be construed as a waiver of any other provision of this Agreement (whether or
not similar), or a continuing waiver or a waiver of any subsequent breach by such party of a
provision of this Agreement. This Agreement and the covenants herein shall extend to and inure to
the benefit of the successors and assigns of the Company.

Jaspreet Saini 7
Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 42 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-1 Filed 06/18/19 Page 5 of 5 PagelD #: 1602

44, Governing Law and Forum. Employee acknowledges and agrees that the State of
Indiana has a substantial connection with this Agreement. This Agreement shall therefore be
governed by and construed according to the intemal laws of the State of Indiana, without regard to
conflict of law principles. The parties further agree that any disputes arising under this Agreement
and/or any action brought to enforce this Agreement may be brought in a state court of competent
jurisdiction in Monroe County, Indiana, or in the federal court for the Southern District of Indiana,
and the parties consent to personal jurisdiction of such courts and waive any defense of forum
non-conveniens.

15. Contingency. This Agreement is contingent upon Employees satisfactory proof of
identity, legal authorization to work in the United States, completion of drug screen, education and
criminal history background check.

16, Compliance. Employee agrees to comply with policies stated in the current
employee handbook as changed from time to time.

IN WITNESS WHEREOF, the parties have hereunto executed this Agreement on the date
and year first above written.

BioConvergence LLC Employee Ky 4)
By: Wo KL See By: ewi25
Melarlie Lewis, HR Manager | (eevee Saini

Jaspreet Saini 8
Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 43 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-2 Filed 06/18/19 Page 1 of 3 PagelD #: 1603

Exhibit B

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 44 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-2 Filed 06/18/19 Page 2 of 3 PagelD #: 1604

BioConvergence

4320 West Zenith Drive
Bloomington, IN 47404
(B12) 961-1700

September 28, 2015

Jaspreet Saini
8907 N Mango Ave
Morton Grove, IL 60053

Re: Offer of Employment
Dear Jaspreet:

On behalf of BioConvergence LLC (the “Company’), | am pleased to make you this offer of
employment. This letter will confirm the terms of our offer to you.

1. Position and Start Date. Your full-time position will be Senior Business
Development Manager reporting to Will Powers, Senior Director of Business Development and
Marketing. Your duties will include those listed in the attached Job Description and may be
adjusted from time to time. Your employment with the Company will begin on a mutually agreed
upon date, but no later than November 2, 2015. Every employee Is required to go through a
sixty (60) day probationary period.

2. Compensation. You will be paid a base salary of $80,000 per year, pro-rated for the
first year, payable in accordance with the Company's customary payroll practices. Your salary may
be adjusted from time to time by the Company. You are an exempt employee.

3. Employee Benefit Plans. During your employment with the Company, you will be
entitled to participate in the employee benefit plans and programs for which you meet the eligibility
requirements. Such benefits become effective at the first of the month following successful
completion of the 60-day probationary period. Your benefit effective date will be based upon Start
Date. You will receive 15 vacation days per calendar year pro-rated for 2015.

4, Company Policies. Our offer to hire you is contingent upon your submission of
satisfactory proof of your identity, legal authorization to work in the United States, completion of a
pre-employment drug screen, education and criminal history background check and execution of
the Company's Employment Agreement. During your employment with the Company, you will be
subject to those policies and procedures established by the Company from time to time. You will
be an employee-at-will of the Company, and your employment may be terminated at any time, with
or without cause or notice, by you or the Company.

5. Other Agreements. You represent and confirm to the Company that your
employment with the Company as contemplated by this Offer Letter and Employment Agreement
will not violate or otherwise interfere or conflict with any contractual obligations that you may have
with any other person or entity, including any non-competition or non-disclosure obligations that
you may have with any other employer. In addition, the Company strictly forbids you from using
any confidential or proprietary information belonging to any other person or entity in connection
with your employment with the Company.

Jaspreet Saini 4

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 45 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-2 Filed 06/18/19 Page 3 of 3 PagelD # 1605

If you find these terms acceptable, please sign and date this letter in the space provided below and
return this letter to us. We look forward to you joining our team and being a major contributor to
our ongoing success.

  

BioConvergence LLC

By: iM uy Ne n _

vs HE Mao

 
 

iteddeX,
(Jaspree bain “

Date: 04% [aa] (Ss

Melanie Lewis, HR Manager

This offer of employment will expire at 12:01 a.m. on October 2, 2015,

Jaspreet Saini 2

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 46 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-3 Filed 06/18/19 Page 1 of 3 PagelD # 1606

Exhibit C
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 47 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-3 Filed 06/18/19 Page 2 of 3 PagelD #: 1607

 

    

 

 

Employee Name: Jaspreet Saini Department: Business Development
Reports to: Senior Director of Business
Development and Marketing

Position Type: Full-time, exempt Hours: 40hr/wk, 1* shift

 

Job Title: Senior Business Development Manager

 

 

 

General Description:
4. Purpose- Identify and develop business leads and opportunities that will result in revenue for
BioConvergence
2. Business Development
a, Develop and maintain current and thorough understanding of company capabilities,
service offerings, current projects, and strategic goals
b. Identify high efficiency methods and specific tools for establishing high quality leads for
potential business opportunities for BioConvergence
c. Implement these methods and tools
d. Identify potential business leads, establish working relationships, identify client needs and
gaps :
e. Utilize consistent company sales and marketing messaging and Business Development
processes to align with company's main service offerings
f. Utilize company and perform company processes (e.g.: New Opportunity Forms, CDA,
Project Plan, MSA and Quality Agreement) in securing a client purchase orders
g. Continuously track efficiency and results of lead identification methods and tools, and
routinely report on performance.
h. Continually evaluate effectiveness of lead development tools, and identify improved
methods and document these activities
Implement new and improved means for lead development
Provide thorough and regular communication with all stakeholders
Provide regular communications and written reporting on performance to Supervisor
Coltaborate with Senior Management in expansion of service offerings, new messaging
techniques, offering customer inputs and/or other market intelligence data
Develop and execute personal goals contributing to creation and execution of
deparimental goals that align with corporate strategy
Utilize Business Development tools, such as CRM, as part of daily functions
Partner with project management to ensure smooth transition for clients and thelr projects
Collaborate with marketing organization to assist in developing plans, tools, messaging
strategy and content.
Utilize ongoing business analysis and market research to identify new targets, initlatives or
markets, understand competitive and regulatory landscape, and alter sales strategy
accordingly.
3. General
a. Demonstrate high ethical and professional standards with all business contacts in
alignment with BioConvergence’s corporate culture
b. Spend sufficient personal time on BioConvergence premises interacting with various
personnel to develop and maintain effective working relationships, gain understanding of
company operational status, and exchange Important Information with staff
c. Embrace and exhibit a positive and team approach to work
d. Comply with quality and safety management systems including requirements for
documentation, training, system use, SOPs, processes and procedures
e. General support required of a company where employees can be asked to perform
multiple tasks both inside and outside their department to meet the needs of the business

ee,

3

a2 Dos

Characteristics required include:
4. Proven record in selling and bullding customer relationships and networks
2. Excellent communication and negotiation skills — oral, written
3. Trustworthiness and personal integrity — able to maintain a high degree of confidentiality
4. Self-starter willing to take initiative

 

 

 

Jaspreet Saini 3

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 48 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-3 Filed 06/18/19 Page 3 of 3 PagelD #: 1608

 

5, Positive attitude and good judgment; respected by peers and clients

6. Excellent time management and organizational skills
7. Ability to travel to client sites, conferences, and trade shows a minimum of 2-3 week per month.

8. Ability to spend at least two days per month on site at BloConvergence

 

Education and Work Experience Requirements:
1, 7-10 years sales and/or business development experience highly preferred, Experience in the
pharmaceutical and/or fife sciences industry required.
2. Experience and training in MS Office products & GRM systems
3. Experience working in a startup that grew rapidly a plus, or other entrepreneurial experience
4, BS in applicable technical field preferred, or business management.
5. MBA or Master's Degree preferred but not required, es

 

  

. Date:

BioConvergence: Melanie Lewis, HR Manager so

Employae: Jaspreet Saini Signatu

 

 

dawete 2uaGopc &

 

 

Jaspreet Saini 4

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 49 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 1 of 64 PagelD #: 1609

Exhibit D

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 50 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 2 of 64 PagelD #1610

 

STATE OF INDIANA } IN THE MONROE CIRCUIT COURT
) SS;
COUNTY OF MONROE } CAUSE NO.
BIOCONVERGENCE LLC d/b/a )
SINGOTA SOLUTIONS )
)
Plaintiff, )
)
v. )
)
JASPREET ATTARIWALA )
)
Defendant. }
)

DECLARATION OF MELANIE LEWIS

I, Melanie Lewis, being of lawful age, upon my oath and personal knowledge, state as

follows:
1. All matters contained in this Declaration are within my personal knowledge.
2, 1am an adult, over the age of 18, and am a resident of Monroe County, Indiana.
3. I am the Human Resources Manager at Plaintiff BioConvergence LLC d/b/a

Singota Solutions (the “Company” or “Plaintiff?). In my role as Human Resources Manager, I
am responsible for all personnel-related investigations.

4, On December 18, 2018, Defendant Jaspreet Attariwala (“Defendant” or
“Attariwala”) notified me that she was resigning from the Company effective December 28,
2018.

5. In January 2019, after Attariwala resigned her employment, I asked the
Company’s information technology (“IT”) department to give me access to Attariwala’s

Microsoft Outlook account because she had not been keeping the Company’s Customer

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 51 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 3 of 64 PagelD #: 1611

Relationship Management (“CRM”) software up to date with her business development activities
at the end of 2018.

6. While reviewing the emails Attariwala had sent using the Company’s email
system, I noticed she had emailed multiple clients and prospective clients shortly before she left
her employment with the Company to tell them she was going to work for Emergent
BioSolutions, one of the Company’s competitors. Attatiwala informed these clients and
prospective clients that she would reach out to them in January 2019 after she started in her new
position. For example, one email from Attariwala, on which no Company personnel were copied,
stated “I am actually moving on from Singota to another company starting January... If okay with
you, I’d love to connect once I’ve settled in.” In other emails, Attariwala informed Company
clients that she was resigning and stated that “[i]t was a pleasure to have met and worked with
you. I will still be in the CMO space and would be happy to reach out to you once I begin my
new role in mid-Jan, Have a wonderful rest of the year and look forward to connecting in Jan.”
Attariwala notified another of the Company’s clients that “I’Ll still be in the industry and would
be happy to connect in mid-Jan after I start my new tole.” Attariwala also provided her personal
phone number. Redacted copies of some of Attariwala’s communications with the Company’s
clients and prospective clients are attached hereto as Exhibit 1.

7. Attariwala also used the Company’s email system and its confidential client
contact information to share information about Emergent’s competing services with the
Company’s clients. In one such email, Attariwala informed a Company client that she would be
in a “[s]imilar role, CMO Business Development” and she shared a link to a portion of
Emergent’s website titled “Manufacturing Expertise.” A redacted copy of this communication is

attached hereto as Exhibit 2.

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 52 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 4 of 64 PagelD #: 1612

8. In January and early February, the Company put Attariwala and Emergent,
through their respective counsel, on notice regarding Attariwala’s obligations to the Company
and her improper conduct in contacting the Company’s current and prospective clients on behalf
of her new employer. In particular, on January 18, 2019, the Company, by counsel, sent a letter
to Attariwala through her attorney demanding that Attariwala comply with her Employment
Agreement and other obligations to the Company, identify all confidential Company information
that she retained in her possession, and describe any uses she had made of confidential Company
information, among other demands. See Ltr. from C. Murray to J. Butts dated Jan. 18, 2019 at 3-
4, a true and correct copy of which is attached hereto as Exhibit 3.

9, Following the Company’s January 18, 2019, letter, the parties conducted
discussions for several weeks, during which Attariwala failed to acknowledge her misconduct.
Moreover, Attariwala failed to comply with the Company’s demand that she disclose what
Confidential Information of the Company she retained following her resignation.

10. During this time, the Company retained a computer forensic expert to attempt to
determine if Attariwala had improperly accessed, copied, downloaded, printed, or otherwise used
or retained confidential Company information.

il. Pursuant to the instructions of this computer forensic expert, | obtained from the
Company’s information technology department a copy of an Outlook Personal Storage Table
(“PST file”) containing Attariwala’s Company emails, contacts, and calendar.

12. Following the instructions of the forensic computer expert, I then conducted
several searches of Attariwala’s Company .PST file using her personal email address,
jsainil@gmail.com. As a result of these searches, I discovered that roughly one week before

Attariwala notified the Company that she was resigning, Attariwala forwarded confidential

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 53 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 5 of 64 PagelD #: 1613

information about the Company’s clients, prospective clients, processes, and business practices
from her Company email account to her personal email account.

13. For example, on December 11, 2018, approximately one week before Attariwala
resigned, she forwarded a file entitled 2017.01.09 POR_Meeting
Minutes Singota Final Signed” to her personal email account, A true and correct copy of the
email Attariwala forwarded is attached hereto as Exhibit 4. (Because the attachment to this email
is highly confidential, I have not included it with the exhibit.) This file consists of a lengthy
memorandum prepared by the Company and provided to the United States Food and Drug
Administration (“FDA”) regarding the Company’s aseptic manufacturing capabilities. The
original email to Attariwala expressly instructed her that the information in the memorandum
was confidential and not to be shared outside the company.

14, Also on December 11, 2018, Attariwala forwarded a file from the Company email
system to her personal email address entitled “Boston Area BD Contacts.” A true and correct
copy of the email that Attariwala forwarded to herself is attached hereto as Exhibit 5. (Because
the attachment is highly confidential, I have omitted it from the exhibit.) Attariwala received this
file from Eric Smart, a business development consultant hired to assist the Company with
locating and analyzing business contacts, The file from Mr. Smart contains a list of over one
hundred Company contacts in the Boston, Massachusetts area, as well as additional information
such as the type and number of drugs the client contact was manufacturing at the time. The
Company does not disclose this information to customers, limits access to the document, and
holds it in confidence.

15. Significantly, Attariwala represented to Singota when she resigned that she would

be working in the Boston, Massachusetts area at Emergent.

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 54 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 6 of 64 PagelD #: 1614

16. In addition, on December 11, 2018, Attariwala forwarded a second contact list to
her personal email account, The email Attariwala sent to herself containing this information is
attached hereto as Exhibit 6. (I have omitted the highly confidential attachment from the exhibit.)
This list included the contact information for some of the Company’s biggest clients in terms of
revenue and included companies doing business in the region in which Attariwala indicated she
was to be assigned at Emergent.

17. While employed by the Company, Attariwala, among other things, promoted the
Company’s aseptic filling capabilities. Aseptic filling is the process of ensuring that
commercially sterilized products are packaged into sterile containers under sterile conditions. In
this process, Singota utilizes the Vanrx SA-25 work-cell system.

18. Based on publicly available information, Emergent recently purchased a similar
Vanrx SA25 machine. A true and correct copy of Emergent’s publicly available Quick Facts is

attached hereto as Exhibit 7,

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 55 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 7 of 64 PagelD #. 1615

| DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
CORRECT.
EXECUTED ON THIS ‘31 DAY OF \-¢

MV hele iy, 2019.

   

) VU nd Ce

Mélanie Lewis

37515612.1

 

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 56 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 8 of 64 PagelD #: 1616

Exhibit |

 
Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 57 of 112

Case 1°19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 9 of 64 PagelD # 1617

From: Jessie Attariwala
Sent: Tuesday, December 18, 2018 9:49 AM

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 58 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 10 of 64 PagelD #: 1618

o:

Subject: RE: Free to chat?

Hi

| wanted to let you know that | have resigned my position at Singota Solutions. | will be available through Friday,

December 28, but after that date, Will Powers will be your main point of contact.

It was a pleasure to have met and worked with you. | will still be in the CMO space and would be happy to reach out to
you once | begin my new role in midJan.

Have a wonderful rest of the year and look forward to connecting in Jan.

Kind regards,
Jessie

Jessie Attariwala

Senior Business Development Manager
jessie. attariwala@singota.com

T: 847.942.7049

 

singota

solutions

 

4320 West Zenith Dr. Bloomington, IN 47404

CONFIDENTIAL: This transmission(including any attachments) may contain Confidential Information of BioConvergence LLC dba Singota
Solutions and is intended solely for the recipient(s) named above. If you are not a named recipient, any interception, copying, distribution,
disclosure or use of this transmission or any information contained in it is strictly prohibited, and may be subject to criminal and civil
penalties. if you have recelved this transmission In error, please immediately call us at (812) 961-1700, delete the transmission from all

forms of electronic or other storage, and destroy all hard copies.
Do NOT forward this transmission. Thank you.

From:

Sent: Tuesday, December 18, 2018 9:46 AM

To: Jessie Attariwala <jessie.attariwala@singota.com>
Subject: Automatic reply: Free to chat?

[ATTENTION: This email came from an external source! DO NOT click on links or open attachments from unknown
senders or unexpected emails. If the email looks suspicious, contact IT.]

Thanks for your email. | am currently out of the office on vacation, | will return to office on 2"4 January 2019. | will be
checking my email sporadically. | will answer your email as soon as possible.

   

 
Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 59 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4_Filed 06/18/19 Page 11 of 64 PagelD #: 1619

 

 
Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 60 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 12 of 64 PagelD #: 1620

From: Jessie Attariwala
Sent: Thursday, December 20, 2018 9:38 AM

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 61 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 13 of 64 PagelD #: 1621

To:
Subject: RE: Free to chat?

Personal, 847-942-7049

Jessie Attariwala

Senior Business Development Manager
jessie.attariwala@singota.com

T: 847.942.7049

 

si ngota’ S

Singota will be closed on December 24th, 25th and 34st and
January 1st.

 

4320 West Zenith Dr. Bloomington, IN 47404

CONFIDENTIAL: This transmission(including any attachments) may contain Confidential information of BioConvergence LLC dba Singota
Solutions and is intended solely for the recipient(s) named above. Ifyou are not a named recipient, any interception, copying, distribution,
disclosure or use of this transmission or any information contained in it is strictly prohibited, and may be subject to criminal and clvii
penalties, If you have received this transmission in error, please immediately call us at (812) 961-1700, delete the transmission from all
forms of electronic or other storage, and destroy all hard copies.

Do NOT forward this transmission. Thank you.

From:

Sent: Wednesday, December 19, 2018 10:42 PM

To: Jessie Attariwala <jessie.attariwala@singota.com>
Subject: Re: Free to chat?

[ATTENTION: This email came from an external source! DO NOT click on links or open attachments from unknown
senders or unexpected emails. If the email looks suspicious, contact IT.]

Hi Jessie,
Sounds good, let’s talk when | get back. Do | have your personal cell or work?

Best,

Sent from my iPhone
On Dec 18, 2018, at 3:03 PM, Jessie Attariwala <jessie.attariwala@singota.com> wrote:

Hi

No worries! Enjoy. | wanted to let you know that | was transitioning from Singota. I'll connect with you in
late Jan or feel free to call me next week as I'll be around.

Happy Holidays!
Jessie

 
Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 62 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 14 of 64 PagelD #: 1622

singota

solutions

Jessie Attariwala

Senior Business Development Manager
jessie.attariwala@singota.com

T: 847.942.7049

 

 

4320 West Zenith Dr. Bloomington, IN 47404

CONFIDENTIAL: This transmission(including any attachments) may contain Confidential Information of BioConvergence LLC dba Singota
Solutions and is intended solely for the recipient(s) named above. If you are not a named recipient, any interception, copying, distribution,
disclosure or use of this transmission or any information contained in it is strictly prohibited, and may be subject to criminal and civil
penalties. if you have received this transmission in error, please immediately call us at (812) 961-1700, delete the transmission from all
forms of electronic or other storage, and destroy all hard copies.

Do NOT forward this transmission. Thank you.

From:

Sent: Tuesday, December 18, 2018 12:14 PM

To: Jessie Attariwala <jessie.attariwala@singota.com>
Subject: Re: Free to chat?

[ATTENTION: This email came from an external source! DO NOT click on links or open attachments from
unknown senders or unexpected emails. If the email looks suspicious, contact IT.]

Hi Jessie,

Can we catch up after Christmas? I’m in Mexico with my family through the 27th

Sent from my iPhone

On Dec 18, 2018, at 9:44 AM, Jessie Attariwala <jessie,attariwala@singota,com> wrote:
Hifi

Happy Holidays! Hope you’re well. Would you have a few minutes to chat this week?

Jessie Attariwala

Senior Business Development Manager
jessie.attariwala@singota.com

T: 847.942.7049

 

singota

solutions

 

4320 West Zenith Dr. Bloomington, IN 47404

 

 
Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 63 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 15 of 64 PagelD #: 1623

CONFIDENTIAL: This transmission(including any allachments) may contain Contidential information of BioConvergence LLC dba Singoia
Solutions and is intended solely for the recipient(s) named abave. if you are nof a named recipient, any interception, copying, distribution,
disclosure or use of this transmission or any information contained in it is strictly prohibited, and may be subject to criminal and eivit
penalties, if you have received this transmission in error, please immedialety call us at (812) 961-1700, delete the tansmission from ali
forms of electronic or other storage, and destroy all hard copies.

Do NOT forward this transmission. Thank you.

 
Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 64 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 16 of 64 PagelD # 1624

From: Jessie Attariwala
Sent: Friday, December 21, 2018 12:51 PM

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 65 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 17 of 64 PagelD #: 1625

To: >
Ce:

Subject: RE: Revised Singota Project Proposal

 

Thanks so much to both of you. Happy to reach out when | settle into my new role in mid—Jan.

All the best with the project!
Jessie

Jessie Attariwala

Senior Business Development Manager
jessie. attariwala@singota.com

T: 847.942.7049

 

singota

solutions

Singota will be closed on December 24th, 25th and 31st and
January ist.

 

4320 West Zenith Dr. Bloomington, IN 47404

CONFIDENTIAL: This transmission(including any attachments) may contain Confidential Information of BioConvergence LLC dba Singota
Solutions and is intended solely for the recipient(s) named above. if you are not a named recipient, any interception, copying, distribution,
disclosure or use of this transmission or any information contained in it is strictly prohibited, and may be subject to criminal and civi
penalties, If you have received this transmission in error, please immediately call us at (812) 961-1700, delete the transmission from all
forms of electronie or other storage, and destroy all hard copies.

Do NOT forwatd this transmission. Thank you.

From: irs >
Sent: Friday, December 21, 2018 11:32 AM

To: Jessie Attariwala —_
Ce: >

Subject: RE: Revised Singota Project Proposal

[ATTENTION: This email came from an external source! DO NOT click on links or open attachments from unknown
senders or unexpected emails. If the email looks suspicious, contact IT.]
Thanks Jessie and good luck with your new company

From: Jessie Attariwala <jessie.attariwala@singota.com>
Sent: Friday, December 21, 2018 10:18 AM
To:
Ce: ; EE ian Powers
<will.powers@singota.com>; Erika Morris <erika.morris@singota.com>; Michelle Hoover
<michelle.hoover@singota.com>

Subject: RE: Revised Singota Project Proposal

Hello as

Hope you are well and enjoying the holiday season.

  
 

 

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 66 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 18 of 64 PagelD #: 1626

I'm writing to let you know that | have resigned my position at Singota Solutions.

| would like to introduce you to Michelle Hoover. She will be your dedicated Project Manager. She will connect with you
in early Jan to set up a kick off call for this project.

Also, if you need continued Business Development support, Will Powers and Erika Morris will be available. Erika Is an
experienced account manager, and I'm confident that you'll receive the very best service and support. You can reach her

at Erika, morris@singota.com or by phone at 812.961.1758.

It has been an absolute pleasure to work with you. | sincerely hope our paths cross again and wish you well in your
future endeavors.

Kind regards,
Jessie

Jessie Attariwala

Senior Business Development Manager
jessie.attariwala@singota.com

T: 847.942.7049

 

singota

solutions

Singota will be closed on December 24th, 25th and 31st and
January Ist.

 

4320 West Zenith Dr. Bloomington, IN 47404

CONFIDENTIAL: This transmission(inchiding any attachments) may contain Confidential Information of BioConvergence LLC dba Singota
Solutions and is intended solely for the recipient(s) named above. if you are not a named recipient, any interception, copying, distribution,
disclosure or use of this transmission or any information contained in it is strictly prohibited, and may be subject to criminal and civil
penalties. if you have received this transmission in error, please immediately call us at (812) 967 -1700, delete the transmission from ali
forms of electronic or other storage, and destroy all hard copies.

Do NOT forward this transmission. Thank you.

From: >

Sent: Monday, December 10, 2018 9:55 AM
To: Jessie Attariwala <jessie attariwala@sing
Ce:
Subject: RE: Revised Singota Project Proposal

ota.com>

     

[ATTENTION: This email came from an external source! DO NOT click on links or open attachments from unknown
senders or unexpected emails. If the email looks suspicious, contact IT.]

Jessie, attached please find the fully executed agreement and a copy of the PO for your records. When invoicing,
please include the PO number and send it to a with cc to me and . Look forward to reconnecting in

January for the kickoff meeting.

Best, | |

From: Jessie Attariwala <jessie.attariwala@singota.com>
Sent: Friday, November 30, 2018 11:23 AM

 
Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 67 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 19 of 64 PagelD #: 1627

Subject: Revised Singota Project Proposal

a.

Nice to chat with you yesterday. Per our conversation, please see the revised PP with the minor edits.
Please note the following:
e Under assumptions, we changed the wording from “approximately” to “minimally” in order to reflect 161 (2,666
vials) up to 17L.
e Under Release testing, indicated the | method by added the P| method
® Revised the dates to reflect March 2019.
e We have the necessary vial stock on hand for this fil! up to 34L should that be needed.
e With regards to payment, please reference section G.4 where it notes 30 days from the invoice date.
e The only 3“ party costs that would be incurred would be just freight, temptales and shippers. Please note

footnote 4.
e Weare confirmed for the last 2 weeks of March 2019 as the estimated timeframe for manufacturing.

This covers all the outstanding edits and adjustments. Look forward to receiving the signed Project Proposal. On behalf
of the Singota team, we look forward to working with P| on this project in 2019.

Have a wonderful weekend,
Jessie

 

Jessie Attariwala

Senior Business Development Manager
jJessie.attariwala@singota.com

T: 847.942.7049

 

 

 

 

 

 

4320 West Zenith Dr. Bloomington, IN 47404

CONFIDENTIAL; This transmission(including any attachments) may contain Confidential Information of BioConvergence LLC dba Singota
Solutions and is intended solely for the recipient(s) named above. If you are not a named recipient, any interception, copying, distribution,
disclosure or use of this transmission or any information contained in it is strictly prohibited, and may be subject to criminal and civil
penalties, If you have received this transmission in error, please immediately call us at (812) 961-1700, delete the transmission from ali
forms of electronic or ofher storage, and destroy all hard copies.

Do NOT forward this transmission. Thank you.

This message (including any attachments) may contain confidential, proprietary, privileged and/or private information. If
you are not the intended recipient of this message, please notify the sender immediately, and delete the message and
any attachments. Any disclosure, reproduction, distribution or other use of this message or any attachments by an
individual or entity other than the intended recipient is prohibited. Thank you.

This message (including any attachments) may contain confidential, proprietary, privileged and/or private information. If
you are not the intended recipient of this message, please notify the sender immediately, and delete the message and
any attachments. Any disclosure, reproduction, distribution or other use of this message or any attachments by an
individual or entity other than the intended recipient is prohibited. Thank you.

 

 
Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 68 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 20 of 64 PagelD #: 1628

From: Jessie Attariwala
Sent: Tuesday, December 18, 2018 11:29 AM

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 69 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 21 of 64 PagelD #: 1629

To: a -
Subject: RE: Singota follow up

Hi

No problem. Yes, please send me the questionnaire and | can help get the process started.

| also wanted to let you know that | have resigned my position at Singota Solutions. | will be available through Friday,
December 28, but after that date, Will Powers will be your main point of contact.

It was a pleasure to have met and worked with you. | will still be in the CMO space and would be happy to reach out to
you once | begin my new role in mid-Jan.

Have a wonderful rest of the year and look forward to connecting in Jan.

Kind regards,
Jessie

Jessie Attariwala

Senior Business Development Manager
jessie, attariwala@singola.com

T: 847.942.7049

 

singota

solutions

 

4320 West Zenith Dr. Bloomington, IN 47404

CONFIDENTIAL: This transmission(including any attachments) may contain Confidential Information of BioConvergence LLC dba Singota
Solutions and is intended solely for the recipient(s) named above. If you are not a named recipient, any interception, copying, distribution,
disclosure or use of this transmission or any information contained In it is strictly prohibited, and may be subject to criminal and civil
penalties. if you have received this transmission in error, please immediately call us at (81 2) 961-1700, delete the transmission from all
forms of electronic or other storage, and destroy all hard copies.

Do NOT forward this transmission. Thank you.

Fron: a -
Sent: Tuesday, December 18, 2018 11:01 AM

To: Jessie Attariwala <jessie.attariwala@singota.com>
Subject: Re: Singota follow up

[ATTENTION: This email came from an external source! DO NOT click on links or open attachments from unknown
senders or unexpected emails. If the email looks suspicious, contact IT.]

Sorry Jessle,

| was tied up in an HR issue. Will need to reschedule. | have the questionnaire | can send you.

Get Outlook for iOS

 
Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 70 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 22 of 64 PagelD #: 1630

 

 

From: Jessie Attariwala <jessie.attariwala@singota.com>

Sent: Tuesday, December 18, 2018 10:01 AM
To: as

Subject: RE: Singota follow up

Hi
What’s the best number to reach you?

Jessie Attariwala
Senior Business Development Manager

1 " 8
jessie. attariwala@singota.com Sl ngota

T: 847.942.7049 solutions

 

 

4320 West Zenith Dr. Bloomington, IN 47404

CONFIDENTIAL: This transmission(including any attachments) may contain Confidential Information of BioConvergence LLC dba Singola
Solutions and is intended solely for the recipient(s) named above. If you are not a named recipient, any Interception, copying, distribution,
disclosure or use of this transmission or any information contained in it is strictly prohibited, and may be subject to criminal and civil
penalties. if you have received this transmission in error, please immediately calf us at (812) 961-1700, delete the transmission from all
forms of electronic or other storage, and destroy ail hard copies.

Do NOT forward this transmission. Thank you.

From: ae >
Sent: Wednesday, December 12, 2018 12:03 PM

To: Jessie Attariwala <jessie.attariwala@singota.com>
Subject: RE: Singota follow up

[ATTENTION: This email came from an external source! DO NOT click on links or open attachments from unknown
senders or unexpected emails. If the email looks suspicious, contact IT.]
Thanks Jessie,

Tuesday works for me.

Regards,

From: Jessie Attariwala <jessie.attariwala@singota.com>
Sent: Wednesday, December 12, 2018 9:33 AM

To: >
Subject: RE: Singota follow up

Hi
No problem.

How about 2pm on Monday or 10am on Tuesday?

 
Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 71 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 23 of 64 PagelD #: 1631

 

Jessie Attariwala

Senior Business Development Manager
jessie attariwala@singola.com

T: 847.942.7049

 

 

 

 

 

 

 

4320 West Zenith Dr. Bloomington, IN 47404

CONFIDENTIAL: This transmission(including any attachments) may contain Confidential information of BioConvergence LLC dba Singota
Solutions and is intended solely for the recipient(s) named above. if you are not a named recipient, any interception, copying, distribution,
disclosure or use of this transmission or any information contained in it is strictly prohibited, and may be subject to criminal and civil
penalties. If you have received this transmission in errar, please immediately call us af (812) 961-1700, delete the transmission from all
forms of electronic or other storage, and destroy all hard copies.

Do NOT forward this transmission. Thank you.

From: >
Sent: Wednesday, December 12, 2018 8:47 AM

To: Jessie Attariwala

Subject: Declined: Singota follow up

When: Wednesday, December 12, 2018 10:00 AM-10:30 AM (UTC-05:00) Eastern Time (US & Canada).
Where: a

[ATTENTION: This email came from an external source! DO NOT click on links or open attachments from unknown
senders or unexpected emails. If the email looks suspicious, contact IT,]
Hi Jessie,

’m sorry, but | need to reschedule for Monday or Tuesday next week.
Let me know if you have availability.

Thanks,

By Please consider the environment before printing this email

Confidentiality notice and disclaimer: The information in this message and any attachments is intended for the exclusive use of the
addressee(s), is confidential and may be privileged or otherwise protected from disclosure, Any review, retransmission, dissemination
or other use of, or taking of any action in reliance upon, of any such information by persons or entities other than the intended
addressee(s) is prohibited. If you have received this message in error and are not the intended addressee, please notify the sender
immediately and delete this message and any attachments from your system without reading or disclosing them. If you are not the
intended addressee, be advised that any use of the information in this message and any attachment is prohibited and may be unlawful,
and you must not copy this message or attachment or disclose the contents to any other person.

 

 
Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 72 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 24 of 64 PagelD #: 1632

 
Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 73 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 25 of 64 PagelD #: 1633

From: Jessie Attariwala

Sent: Monday, December 17, 2018 12:58 PM
To: ae

Subject: Singota Solutions

Hi

Hope you’re well. It was great to meet you a few weeks ago and thanks again for taking the time to chat with us. Please
see the attached company overview and let us know if you have any questions.

lam actually moving on from Singota to another company starting January. Will Powers would be your main point of
contact at Singota.

if okay with you, I’d love to connect once I’ve settled in.

Have a wonderful holiday season,
Jessie

Jessie Attariwala

Senior Business Development Manager
jessie.attarivala@singota.com

T: 847.942.7049

 

singota

solutions

 

4320 West Zenith Dr. Bloomington, IN 47404

CONFIDENTIAL: This transmission(including any attachments) may contain Confidential Information of BioConvergence LLC dba Singota
Solutions and is intended solely for the recipient(s) named above. If you are not a named recipient, any interception, copying, distribution,
disclosure or use of this transmission or any information contained in it is strictly prohibited, and may be subject to criminal and civil
penalties. If you have received this transmission in error, please immediately call us at (812) 961-1700, delete the transmission from ali
forms of electronic or ather storage, and destroy all hard copies.

Do NOT forward this transmission. Thank you.

 
Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 74 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 26 of 64 PagelD #: 1634

From: Jessie Attariwala
Sent: Wednesday, December 19, 2018 2:44 PM

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 75 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 27 of 64 PagelD #: 1635

‘:

Subject: RE: Singota Visit
Thanks so much, FA II still be in the industry and would be happy to connect in mid-Jan after | start my new role.
Happy New year to you and yours!

Jessie Attariwala

Senior Business Development Manager
jessie.attariwala@singola.com

T: 847.942.7049

 

singota

solutions

Singota will be closed on December 24th, 25th and 31st and
January ist.

 

4320 West Zenith Dr. Bloomington, IN 47404

CONFIDENTIAL: This transmission (including any attachments) may contain Confidential information of BioConvergence LLC dba Singota
Solutions and fs intended solely for the recipient(s) named above. if you are not a named recipient, any interception, copying, distribution,
disclosure or use of this transmission or any information contained in it is strictly prohibited, and may be subject fo criminal and civil
penalties, If you have received this transmission in error, please immediately call us at (812) 961-1700, delete the transmission from ali
forms of electronic or other storage, and destroy all hard copies.

Do NOT forward this transmission. Thank you.

From: re >

Sent: Wednesday, December 19, 2018 2:41 PM

To: Jessie Attariwala <jessie.attariwala@singota.com>; PG
Cc: Laura Englander <Jaura.englander@singota.com>; William Powers <will.powers@singota.com>
Subject: RE: Singota Visit

[ATTENTION: This email came from an external source! DO NOT click on links or open attachments from unknown
senders or unexpected emails. If the email looks suspicious, contact IT.]
Jessie — Best wishes and have a happy new year!

Laura he are happy to re-connect after the new year.

Thanks for the notification.

Regards,

 

 

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 76 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 28 of 64 PagelD #: 1636

From: Jessie Attariwala <jessie.attariwala@singota.com>

Sent: Wednesday, December 19, 2018 2:23 PM

Cc: Laura Englander <laura.englander@singota.com>; William Powers <will. powers@singota.com>
Subject: [External] RE: Singota Visit

1 ons
Hope you both are well and enjoying the holiday season.

I'm writing to let you know that I have resigned my position at Singota Solutions. | will be available through Friday,
December 21, but after that date, Laura Englander will be taking over your account. Laura is an experienced account
manager, and I'm confident that you'll receive the very best service and support. You can reach her at
Laura.englander@singota.com or by phone at 812.961.1752.

 

It has been an absolute pleasure to work with you, and | thank you for a great business relationship during my time here
at Singota. | sincerely hope our paths cross again and wish you all the best.

 

Kind regards,
Jessie

Jessie Attariwala

Senior Business Development Manager
jessie.attariwala@singota.com

T: 847.942.7049

 

singota

solutions

 

Singota will be closed on December 24th, 25th and 31st and
January 1st.

   

4320 West Zenith Dr. Bloomington, IN 47404

CONFIDENTIAL: This transmission(including any attachments) may contain Confidential Information of BioConvergence LLC dba Singota
Solutions and is intended solely for the recipient(s) named above. If you are not a named recipient, any interception, copying, distribution,
disclosure or use of this transmission or any information contained in it is strictly prohibited, and may be subject fo criminal and civil
penalties. If you have received this transmission in error, please immediately call us at (812) 961-1700, delete the transmission from ali
forms of electronic or other storage, and destroy all hard copies.

Do NOT forward this transmission. Thank you.

or: A
Sent: Tuesday, November 20, 2018 3:34 PM
To: William Powers <will.powers@singota.com>

Cc: Jessie Attariwala <jessie.attariwala@singota.com>; John Hufnagel <john.hufnagel@singota.com>; Travis Hudson
<travi n@singota.com>; Alyssa Woolard <alyssa,woolard@singota.com>;

 

    
  

     

Subject: RE: Singota Visit

[ATTENTION: This email came from an external source! DO NOT click on links or open attachments from unknown
senders or unexpected emails. If the email looks suspicious, contact IT.]

3
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 77 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 29 of 64 PagelD #: 1637

Thank you | |

| shared your QA contact with our QA team.
@ Jessie is your team available Jan 3 or 4 for a call?

Happy Thanksgiving!

From: William Powers <will powers@singota.com>

Sent: Tuesday, November 20, 2018 3:26 PM

To: >

Cc: Jessie Attariwala <jessie.attariwala@singota.com>; John Hufnagel <john.hufnagel@singota.com>; Travis Hudson
<travis.hudson@singota.com>; Alyssa Woolard <alyssa,.woolard@singota.com>,; William Powers

<willpowers@singota.com>
Subject: [External] RE: Singota Visit

Hi a.
No problem, and thanks for coming to see us.
1. Toschedule an audit, your QA folks should contact John Hufnagel our Director QA/RA directly; his email is in the
CC line above.
2. To set up a meeting to go over warehousing, please contact Jessie Attariwala (email in CC above). She is our East

Coast BD Manager. We will have the right folks on the phone call.

We look forward to working with you.
Please copy the Singota folks on the CC list above.

Happy Thanksgiving to you as welll
Will

William Powers

Sr. Director of Business Development
will powers@singota.com

T: 812.961.1746

M: 610.350.6683

 

singota

solutions

 

4320 West Zenith Dr. Bloomington, IN 47404

CONFIDENTIAL: This transmission(including any altachments) may contain Confidential Information of BioConvergence LLC dba
Singofa Solutions and is intended solely for the recipient(s) named above. if you are not a named recipient, any interception, copying,
distribution, disclosure or use of this transmission or any information contained in it is strictly prohibited, and may be subject to criminal
and civil penalties. If you have received this transmission in error, please immediately call us al (872) 961-1700, delete the transmission
from all forms of electronic or other storage, and destroy all hard copies.

Do NOT forward this transmission. Thank you.

From:
Sent: Tuesday, November 20, 2018 2:04 PM

ll .
To: William Powers <will powers @singota.com>; iii;
4

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 78 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 30 of 64 PagelD #: 1638

Cc: Jessie Attariwala <jessie,attariwala@ singota.com>
Subject: RE: Singota Visit

[ATTENTION: This email came from an external source! DO NOT click on links or open attachments from unknown
senders or unexpected emails. If the email looks suspicious, contact IT,]

Thank you again for accommodating our visit.

Our QA team will be reaching out if they have not already to schedule an Audit in early Q1. The audit will cover the
warehouse and Aseptic Fill Area

We would like to schedule a discussion in early January to align on next steps with respect to warehousing.
is there a point contact that we should reach to schedule the meeting.

Have a Happy Thanksgiving

From: William Powers <will powers @singota.com>

Sent: Monday, November 12, 2018 12:31 PM
To: a aa her

Ce: Jessie Attariwala <jessie.attariwala@singota.com>
Subject: [External] Singota Visit

 

Gentlemen,
Thanks for visiting us last Friday. We trust you all made it home safely on Saturday.

Jessie will be getting back to you, following up on any other information you might need.

Sincerely,
Will and Brent

William Powers

Sr. Director of Business Development
will powers@singota.com

T: 812.961.1746

M: 610.350.6683

 

singota

solutions

 

4320 West Zenith Dr. Bloomington, IN 47404

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 79 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 31 of 64 PagelD #: 1639

 

 

CONFIDENTIAL: This transmission{including any attachments) may contain Confidential information of BioConvergence LLC dba
Singola Solutions and is intended solely for the recipient(s) named above. If you are not a named recipient, any interception, copying,
distribution, disclosure or use of this transmission or any information contained in it is strictly prohibited, and may be subject to criminal
and civil penalties. If you have recelved this transmission in error, please immediately call us at (812) 961-1700, delete the transmission
from all forms of electronic or other storage, and destroy ail hard copies.

Do NOT forward this transmission. Thank you.

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 80 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 32 of 64 PagelD #: 1640

Exhibit 2

 
Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 81 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 33 of 64 PagelD #: 1641

From: Jessie Attariwala
Sent: Friday, December 21, 2018 11:07 AM

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 82 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 34 of 64 PagelD #: 1642

Subject: RE: Singota CDA expiring
Similar role, CMO Business Development. https://www.emergentblosolutions.com/manufacturing-expertise
Closer to home and more learning opportunity so happy about that!

Jessie Attariwala

Senior Business Development Manager
jessie. attariwala@singola.com

T: 847.942.7049

 

singota

solutions

Singota will be closed on December 24th, 25th and 31st and
January ist.

 

4320 West Zenith Dr. Bloomington, IN 47404

CONFIDENTIAL: This transmission{including any attachments) may contain Confidential Information of BioConvergence LLC dba Singota
Solutions and is intended solely for the recipient(s) named above. ifyou are not a named recipient, any interception, copying, distribution,
disclosure or use of this ansmission or any information contained in it is strictly prohibited, and may be subject to criminal and civit
penalties. If you have received this transmission in error, please immediately call us at (812) 961-1700, delete the transmission from all
forms of electronic or other storage, and destroy all hard copies.

Do NOT forward this transmission, Thank you.

Fron: | ea >

Sent: Friday, December 21, 2018 10:59 AM

To: Jessie Attariwala <jessie.attariwala@ singota.com>
Subject: Re: Singota CDA expiring

[ATTENTION: This email came from an external source! DO NOT click on links or open attachments from unknown
senders or unexpected emails. If the email looks suspicious, contact IT.]
Better company? Better role? Good luck!

Get Outlook for iOS

 

 

From: Jessie Attariwala <jessie.attariwala@singota,com>

Sent: Friday, December 21, 2018 10:30 AM
To: a

Subject: RE: Singota CDA expiring

EXTERNAL

Hi
Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 83 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 35 of 64 PagelD # 1643

Thank you. | appreciate the kind words. Yes, I’m going to Emergent BioSolutions. | would be happy to reach out once |
begin my new role in mid-Jan.

Jessie

Jessie Attariwala

Senior Business Development Manager
jessie.attariwala@singota.com

T: 847.942.7049

 

singota

Singota will be closed on December 24th, 25th and 3ist and
January Ist.

 

4320 West Zenith Dr. Bloomington, IN 47404

CONFIDENTIAL: This transmission(including any attachments) may contain Confidential Information of BioConvergence LLC dba Singota
Solutions and fs intended solaly for the recipient(s) named above. if you are not a named recipient, any interception, copying, distribution,
disclosure or use of this transmission or any information contained in it is strictly prohibited, and may be subject to criminal and civil
penalties, if you have received this transmission in error, please immediately call us at (812) 961-1700, delete the transmission from all
forms of electronic or other storage, and destroy all hard copies.

Do NOT forward this transmission. Thank you.

—

Sent: Friday, December 21, 2018 10:27 AM

To: Jessie Attariwala <jessie.attariwala@singota.com>
Subject: RE: Singota CDA expiring

[ATTENTION: This email came from an external source! DO NOT click on links or open attachments from unknown
senders or unexpected emails. If the email looks suspicious, contact IT.]
Hi Jessie, sorry to see you go......thanks for all of your support too. Can you share where you are going? P|

From: Jessie Attariwala <jessie.attariwala@singota.com>

Sent: Friday, December 21, 2018 10:25 AM

| a ma
Cc: William Powers <will.powers@singota.com>; Erika Morris <erika.morris@singota.com>

Subject: RE: Singota CDA expiring

EXTERNAL

Helo as,

Hope you are well and enjoying the holiday season.

I'm writing to let you know that I have resigned my position at Singota Solutions. Will Powers is going to be available for
BD Support as well as Erika Morris. Erika is an experienced account manager, and I'm confident that you'll receive the

very best service and support. You can reach her at Erika.morris@singota.com or by phone at 812.961.1758.

 
Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 84 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 36 of 64 PagelD #: 1644

It has been an absolute pleasure to work with you. | sincerely hope our paths cross again and wish you well in your
future endeavors.

Kind regards,
Jessie

Jessie Attariwala

Senior Business Development Manager
jessie. attariwala@singola.com

T: 847.942.7049

 

singota

solutions

Singota will be closed on December 24th, 25th and 31st and
January 1st.

 

4320 West Zenith Dr. Bloomington, IN 47404

CONFIDENTIAL: This transmission(including any attachments) may contain Confidential information of BlaConvergence LLC dba Singota
Solutions and is intended solely for the recipient(s) named above. Ifyou are not a named recipient, any Interception, copying, distribution,
disclosure or use of this transmission or any information contained in it is striclly prohibited, and may be subject to criminal and civil
penalties. If you have received this transmission in error, please immediately call us at (812) 961-1700, delete the transmission from all
forms of electronic or other storage, and destroy all hard copies.

Do NOT forward this transmission. Thank you.

Fro: ee >

Sent: Tuesday, December 4, 2018 3:08 PM

To: Jessie Attariwala <jessie.attariwala@ singota.com>

Cec: >; William Powers <will powers@singota,com>

Subject: RE: Singota CDA expiring

 
 

[ATTENTION: This email came from an external source! DO NOT click on links or open attachments from unknown
senders or unexpected emails. If the email looks suspicious, contact IT.]
Hi Jessie,

With the changes going on within the organization and year-end rapidly approaching, we will need to hold off until the
new year to get back in touch.

Hope you have a great holiday season!

Thanks,

 

From: Jessie Attariwala <jessie.attariwala@singota.com>

Sent: Tuesday, December 04, 2018 2:52 PM
To: Foe ca

4

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 85 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 37 of 64 PagelD #: 1645

Ce: >; William Powers <will powers@singota.com>
Subject: RE: Singota CDA expiring

EXTERNAL

Hi a,
Hope things are well. Just wanted to check in. Did you have a chance to review and modify the CDA?

Thanks,
Jessie

Jessie Attariwala

Senior Business Development Manager
jessie.attariwala@singota, com

T: 847.942.7049

 

 

 

 

Singota will be closing on December 7th at 9:30am to
accommodate a company holiday outing.

 

 

 

 

4320 West Zenith Dr. Bloomington, (N 47404

CONFIDENTIAL: This transmission(including any attachments) may contain Confidential Information of BioCanvergence LLC dba Singota
Solutions and is intended solely for the recipient(s) named above. If you are not a named recipient, any interception, copying, distribution,
disclosure or use of this transmission or any information contained in it is strictly prohibited, and may be subject to criminal and civil
penalties. if you have received this transmission in error, please immediately call us at (812) 961-1700, delete the transmission from ali
forms of electronic or other storage, and destroy all hard copies.

Do NOT forward this transmission. Thank you.

From: Jessie Attariwala

Sent: Monday, November 5, 2018 10:11 AM
To:
Ce:
Subject: RE: Singota CDA expiring

1

Hope you had a nice weekend, We do not keep word document copies once a CDA has been signed. Please see the
attached original CDA and let me know if you have any questions.

  
 

>; William Powers <will.powers@singota.com>

Kind regards,
Jessie

 

Jessie Attariwala

Senior Business Development Manager
jessie. attariwala@singota.com

T: 847.942.7049

 

 

 

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 86 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 38 of 64 PagelD #: 1646

 

 

 

 

 

 

 

4320 West Zenith Dr. Bloomington, IN 47404

CONFIDENTIAL: This transmission(including any attachments) may contain Confidential Information of BioConvergence LLC dba Singota
Solutions and is intended solely for the recipient(s) named above. if you are not a named recipient, any interception, copying, distribution,
disclosure or use of this transmission or any information contained in it is strictly prohibited, and may be subject to criminal and civil
penalties, If you have received this transmission in error, please immediately call us at (812) 961-1700, delete the transmission from all
forms of electronic or other storage, and destroy all hard copies.

Do NOT forward this transmission. Thank you.

or: A
Sent: Friday, November 2, 2018 2:49 PM

To: Jessie Attariwala <jessie.attariwala@singota.com>
>; William Powers <will.powers@singota.com>

 

Subject: RE: Singota CDA expiring

[ATTENTION: This email came from an external source! DO NOT click on links or open attachments from unknown
senders or unexpected emails. If the email looks suspicious, contact IT.]
Hi Jessie,

Would you happen to have the older CDA in a word format? That will be the quickest way to move this forward.

Thanks,

 

From: Jessie Attariwala <jessie.attariwala@singota.com>
Sent: Friday, November 02, 2018 2:42 PM
To:
Ce:
Subject: Singota CDA expiring

  
 

>; William Powers <will.powers@singota.com>

EXTERNAL

1

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 87 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 39 of 64 PagelD # 1647

Hope things are well.

Our mutual CDA expires in January 2019. | have attached our CDA or if you would to send me a. I can have legal
review. Please let me know the Pn renewal process and how you would like to proceed so we can have that in place

ahead of our next conversations.

Kind regards,
Jessie

 

Jessie Attariwala

Senior Business Development Manager
jessie.attariwala@singota.com

T: 847.942.7049

 

 

 

 

 

 

 

 

 

 

4320 West Zenith Dr. Bloomington, IN 47404

CONFIDENTIAL: This transmission(including any attachments) may contain Confidential Information of BioConvergence LLC dba Singota
Solutions and is intended solely for the recipient(s) named above. if you are not a named recipient, any interception, copying, distribution,
disclosure or use of this transmission or any information contained in it is strictly prohibited, and may be subject to criminal and clvil
penalties. If you have received this transmission in error, please immediately call us at (812) 961-1700, delete the transmission from ali
forms of electronic or other storage, and destroy all hard copies.

Do NOT forward this transmission. Thank you.

 

 
Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 88 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 40 of 64 PagelD #: 1648

 

 

 

 
Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 89 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 41 of 64 PagelD #: 1649

 

 

Exhibit 3

 

 
Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 90 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 42 of 64 PagelD #: 1650
OGLETREE, DE IS, NASH,

SMOAK & STEWART, P.C.

Ogletree Attorneys at Law .
Deakins oeomment Circle, Suite

Indianapolis, IN 46204
Telephone: 317.916.1300
Facsimile: 317.916.9076
www.ogletree.com

Christopher C, Murray
317-916-2522
christopher. murray@ogletree.com

January 18, 2019

Via Electronic Mail and
First Class Mail

CEASE AND DESIST AND

PRESERVATION NOTICE
DO NOT DESTROY, DELETE OR ALTER ANY RECORD OR INFORMATION
COVERED BY THIS LETTER.
Jody M. Butts
McNeely Stephenson

2150 Intelliplex Drive, Suite 100
Shelbyville, IN 46176
Jody.m.butts@msth.com

Re: Jaspreet Attariwala

Dear Ms, Butts:

As you know, we represent BioConvergence LLC d/b/a Singota Solutions (“Singota”) in labor
and employment law matters. This letter is directed to your client, Jaspreet Attariwala.

During Ms. Attariwala’s employment with Singota, she signed an Employment Agreement that
contained confidentiality and non-solicitation provisions (the “Agreement”), a copy of which is
enclosed for your reference. We will also be sending a copy of this letter and Ms, Attariwala’s
Employment Agreement with Singota to Emergent BioSolutuions (“Emergent”), who we understand is
Ms, Attariwala’s new employer, As Ms. Attariwala is aware, Emergent is a competitor of Singota.

As set forth below, Ms. Attariwala agreed not to use or disclose any Confidential Information,
except as required in the course of her employment with Singota, Singota’s Confidential Information
is not only protected by the Agreement she signed, but also by the federal Defend Trade Secrets Act of
2016 (18 U.S.C. § 1836) and the Indiana Uniform Trade Secrets Act (LC, 24-2-3-1, ef seg). Ms.
Attariwala further agreed to return all such property to Singota upon termination of her employment.

Atanta « Austin * Belin (Gennany) * Birmingham * Boston * Chadeston * Chadote * Chiewgo * Clevehnd * Columbia « Dallas * Denver * Detroit Mero * Greenville
Houston * Indanapolis « Jackson * Kansas Cty = Las Vegas * London (England) » Los Angeles * Memphis * Mexico Gty (Mesico) * Mind * Mitvaikee * Minnespols
Monisterwn * Nashwile * New Oreas « New Yorke Ciy * Oldshorna City * Onnge County * Pais Grancé) « Philadelphia * Phoenix » Phisburgh * Portland » Raleigh * Richmond
St Louls * S Thome * Saoumento * San Antonio * San Diego * San Frandsoo « Seattle * Stamford * ‘Tampa * ‘Toronto (Canad) ¥ ‘Tonanoe + Tuson * Washington

 

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 91 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 43 of 64 PagelD #: 1651
January 18, 2019 Ogletree
Page 2 Deakins

In violation of her agreements with Singota and other obligations, Ms, Attariwala has solicited
the business of Singota customers and prospects for the benefit of herself and potentially her new
employer, Emergent Solutions. Singota has learned that Ms. Attariwala began reaching out to Singota
business contacts verbally and electronically while she was still employed by Singota and using
Singota’s Confidential Information to inform those contacts that she was going to Singota s
competitor Emergent, She informed Singota’s business contacts that she would reach out to them in
January on behalf of her new employer after she began her new position.

Significantly, during her employment with Singota, Ms. Attariwala was trained on the Vanrx
SA25 Aseptic Filling Workcell, an innovative technology. Singota is one of the few companies in the
United States to use this technology. Emergent -- Ms. Attariwala’s new employer ~ is one of the few
others. See hittps://vanrx.com/customer-case-studies/ Singota is reasonably concerned that Ms.
Attariwala is misusing her access to information concerning Singota’s customers and prospects for this
technology (among Singota’s other services) for her own benefit at her new employment. Indeed,
Singota has discovered that Ms. Attariwala sent emails from her Singota email account to Singota
business contacts informing them of her new employment and even sending a hyperlink to Emergent’s
company website.

All such conduct directly violates Ms. Attariwala’s agreements with Singota. For example, in
her Employment Agreement, Ms. Attariwala made specific promises. Paragraph 4 (“Confidential
Information”) provides in relevant part:

4. Confidential Information.

(a) Definition. For purposes of this Agreement, "Confidential Information” shall mean
any proprietary, confidential or competitively-sensitive information and materials
which are the property of or relate to the Company or the business of the Company.
Confidential Information shall include without limitation all information and materials
created by, provided to or otherwise disclosed to Employee in connection with
Employee's employment with the Company (excepting only information and materials
already known by the general public), including without limitation (i) trade secrets, (fi)
the names and addresses of the Company's past, present or prospective
contributors, beneficiaries or business contacts, and all information relating to such
contributors, beneficiaries or business contacts, regardless of whether such information
was supplied or produced by the Company or such contributors, beneficiaries or
business contacts; and (iii) information concerning the Company's affiliates, financing
sources, profits, revenues, financial condition, fund raising activity, and investment
activity, business strategies, or software used by the Company and associated layouts,
templates, processes, documentation, databases, designs and techniques.

(b) Non-Disclosure, Employee acknowledges and agrees that Confidential Information
is the property of the Company, and that Employee shall not acquire any ownership
rights in Confidential Information. Employee (i) shall use Confidential Information
solely in connection with Employee's employment with the Company, (ti) shall not
directly or indirectly disclose, use or exploit any Confidential Information for
Employee's own benefit or for the benefit of any person or entity, other than the

 

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 92 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 44 of 64 PagelD #: 1652
January 18, 2019

Page 3

Company, both during and after Employee's employment with the Company or
as reguired by law; and (iii) shall hold Confidential Information in trust and
confidence, and use all reasonable means to assure that it is not directly or indirectly
disclosed to ot copied by unauthorized persons or used in an unauthorized manner, both
during and after Employee's employment with the Company.

Employment Agreement {{ 4 (emphasis added). Paragraph 6 further provides:

6. Non-Solicitation, During Employee's employment with the Company and for a
period of twelve (12) months (which shall be extended by the length of any period
during which Employee is in violation of this section) immediately following the
termination of Employee's employment for any reason, Employee (on Employee's
own behalf or that of any other person or entity) shall not directly or indirectly sell
or otherwise provide or solicit the sale or provision of any product or service that
competes directly or indirectly with any business of the Company to any customer
or prospective customer as to which, during the 12, months immediately preceding
the date of termination, Employee (i) engaged in any solicitation, sales activity, or
other direct contact (in person, in writing, by telephone or electronically) on behalf
of the Company; (ii) performed any duties or services on behalf of the Company;
and/or (iii) received any Confidential Information.

Ogletree
Deakins

Employment Agreement § 6 (emphasis added). Finally, the Employment Agreement provides in
relevant part:

9. Breach of Agreement and Remedies. Employee acknowledges and agrees that
Employee's actual or threatened breach of this Agreement may cause or threaten
irreparable injury to the Company that cannot adequately be measured in money
damages, The Company shall therefore be entitled to obtain injunctive relief with
respect to any such actual or threatened breach by Employee in addition to and not in
lieu of any other available remedies, Employee shall also pay any and all costs, damages
and other expenses, including without limitation all attorneys’ fees, witness fees and
other legal expenses which are incurred by the Company in successfully enforcing this
Agreement. Employee further acknowledges and agrees that the existence of any claim
or cause of action by Employee against the Company, whether or not predicated upon.
Employee's employment relationship with the Company, shall not relieve Employee of
Employee's obligations under this Agreement.

Employment Agreement { 9.

Notice and Demand for Assurances and Information

Singota demands that Ms. Attariwala cease and desist all activities that violate or otherwise
interfere with the restrictive covenants contained in her Employment Agreement and that she conduct
herself in accordance with applicable law. Should she choose not to comply, Singota will have no
alternative but to initiate all appropriate litigation to protect its Confidential Information and other
interests.

 

 

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 93 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 45 of 64 PagelD #: 1653
January 18, 2019 Ogletree
Page 4 Deakins

Ms, Attatiwala must give these issues immediate and responsible attention, Singota demands
that she immediately respond to this letter in writing on or before January 23, 2019 and under oath:

@ Identify all of Singota’s Confidential Information and any other property belonging to
Singota that she accessed, used, disclosed, or currently possess in any form (paper or
electronic), including information stored in any record or document (as defined in the
Evidence Preservation Demand below);

Gi) Identify all records or documents in her possession that contain, or have contained at
any time, any Confidential Information and any other Singota property;

Gii) Describe each and every use of Confidential Information since her sepatation from
Singota. Where possible, provide dates or estimated dates of use, content of use,
medium of use, and context of her use of Confidential Information;

(iv) Describe each and every use of Confidential Information after her offer of employment
from Emergent but before her separation from Singota. Where possible, provide dates
or estimated dates of use, content of use, medium of use, and context of her use of
Confidential Information;

(v) Describe each and every disclosure of Confidential Information. Where possible,
provide dates or estimated dates of disclosure, content of disclosure, medium of
disclosure, and the recipient(s) of any such disclosure, by the name, address, and
telephone number of each recipient;

(vi) For each of Singota’s Customers Ms. Attariwala solicited or contacted to inform them
of her intent to leave Singota to accept employment with Emergent (regardless whether
Emergent is identified by name) prior to the termination of her employment with
Singota, describe each and every solicitation or communication, including dates or
estimated dates of solicitation, nature of the solicitation, and identity of the person
solicited;

(vii) For each of Singota’s Customers Ms, Attatiwala has solicited, contacted, or from whom
she has accepted business since the termination of her employment with Singota,
describe each and every solicitation, including dates or estimated dates of solicitation,
nature of the solicitation, and identity of the person solicited;

(viii) Produce for inspection, copying, and forensic examination Ms. Attariwala’s personal
computer(s), cell phone used, and any other electronic storage device or medium
capable of receiving or downloading email or electronically stored information. Provide
the password and username for any personal, cloud-based, and other email accounts;,

(ix) Certify that she will refrain from providing, either directly or indirectly, any product or
service that competes with Singota in accord with Paragraph 6 of her Agreement.

 

 

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 94 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 46 of 64 PagelD #: 1654

January 18, 2019 Ogletree

Page 5 Deak

(x) Certify she has otherwise complied with and will continue to comply with each and
every obligation under the Agreement, including with respect to solicitation of the
Singota’s Customers.

IfMs. Attariwala complies with the demands listed above, and grants Singota the right to inspect
her personal storage devices to identify and record any Singota Confidential Information she has
misappropriated, Ms, Attariwala may mitigate the consequences of her actions,

Nothing in this letter is intended to limit or waive any claim Singota has against Ms, Attariwala.
Singota specifically reserves all rights to assert any claim arising under the Employment Agreement or
applicable law, including its claims for immediate injunctive relief’

Evidence Preservation Demand

This letter also serves as a formal demand that Ms. Attariwala keep any and all documents,
records, data or other information that relate in any way to (1) Singota; (2) any of Singota’s clients,
customers, or accounts; (3) any of Singota’s prospective clients, customers, or accounts of whom Ms.
Attariwala became aware during her employment with Singota; or (4) any of Singota’s confidential,
proprietary, trade secret, or other information not accessible by the public using reasonable measures.
This scope of relevant documents, records, data and other information will be referred to generally as
“Relevant Information.”

The following letter outlines Singota’s demand with respect to the preservation and storage of
evidence. This letter covers, but is not limited to, documents that the Federal Rules of Civil Procedure
describe as Electronically Stored Information (“ESI”), which is described in more detail below. Please
review the following information carefully and preserve all records and information accordingly.

Definition of Records/Documents and Electronically Stored Information

The definition of “record” or “document” includes anything that stores information, including
but not limited to:

(i) paper (e.g., documents, presentations, notes, day planners, logs, lists, agendas,
correspondence, photographs, facsimiles, computer printouts, etc.);

(ii) microfilm;

Gi) —_ electronic mail;

(iv) text messages and any other instant messaging system;

(v) social media, drop box, and/or cloud websites;

(iv) other electronic files, including, but not limited to files created using Microsoft Office
programs (e.g., Word, PowerPoint, Excel, Access and Visio) or accounting programs
(e.g. QuickBooks), as well as databases and websites; and/or,

(v) _ audio or visual media (e.g., voice mail, video tapes or digital photographs).

For purposes of this letter, “electronically stored information” includes but is not limited to:

i) text files (including word processing documents),

 
Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 95 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 47 of 64 PagelD #: 1655
January 18, 2019 Ogletree

Page 6

(ii)
(iii)
(iv)
(v)

(vi)
(vii)
(viii)
(ix)
(x)
(xi)
(xii)
(xiii)
(xiv)

(xv)

Deakins

presentation files (such as PowerPoint),

spread sheets,

photographs or screen shots,

email files and information concerning email files (including logs of email history and
usage, header information, and deleted files),

internet history files and preferences,

graphical files in any format,

databases,

financial information,

calendar and scheduling information,

task lists,

telephone logs,

contact managers,

computer system activity logs, and/or,

all file fragments and backup files containing electronic data.

Ms. Attariwala shall preserve and retain all hard copy records (to the extent that they exist) and
is not to change, erase, pack, compress, purge, defrag, manipulate, cancel, destroy, delete, modify,
tamper with and/or impair any of the electronically stored information. Please instruct Ms, Attariwala
to turn off any auto-deletion or other similar software from the foregoing devices.

Location of Records to Be Preserved and Electronically Stored Information

Records and information within the scope of this Preservation Notice should be preserved
against deletion or alteration regardless of how or where they are currently stored, including but not
limited to records and information:

* Stored on any personal or business storage devices, regardless of its location;

Portable, home/work desktop or laptop computers, BlackBerry, iPhone, Smartphone, PDA,
and Tablets;

Computer hard drives, including home and work desktops and laptops, and any network
accounts provided for Ms. Attariwala’s use by her present employer;

Accessed through Outlook or some other program or system by Ms, Attariwala to access
email or documents processed through Microsoft Office software or other softwate;

Accessed from a computer over the internet, (e.g,, Hotmail, Gmail, yahoo, AOL), or from
aremote server;

Accessed through a personal digital assistant, BlackBerry, Smartphone, PDA, Tablet @.g,,
iPad, Blackberry Playbook, Motorola XOOM, HP Touchpad, Samsung Galaxy Tab), or
other wireless device;

 

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 96 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 48 of 64 PagelD #: 1656
January 18, 2019 Ogletree
Page 7 / Deakins

e Stored ona fixed and removal media, magnetic or optical storage media, including, but not
limited to, hard disk drives, thumb drives, USB devices, portable storage or similar devices,
back up tapes, portable storage devices, CDs, DVDs, PDF files, TIF files, JPEG files, and
Zip, Jaz. or floppy disks, ot flash drives; and/or,

e In paper form regardless of current location,

If Ms, Attariwala created records, documents, memoranda, letters, decks and/or spreadsheets
from Relevant Information, that contain Relevant Information or that are relevant to the subject matter
of this case, each shall be identified as containing potentially relevant information.

Electronically Stored Information

Electronically stored versions of documents or records and the storage media on which
they ate saved can contain relevant, discoverable information beyond that which may be found in
hard copy versions of the documents. Ms, Attariwala may be requested to produce electronic
versions of relevant documents in their native formats along with information contained in non-
visible electronic forms of those documents, even where a paper copy exists. Ms. Attariwala may
also be requested to provide certain relevant data on the hard disks, USB, portable storage or
memory devices, and backup media used in certain computers, some of which may contain data
that is not readily available to an ordinary computer user. Accordingly, Ms. Attariwala should
maintain and not alter or destroy any of this type of information that is potentially relevant.

Ms. Attariwala should turn off any auto-deletion applications or software on any device
containing electronically stored information. Ms. Attariwala should also direct members of her
family whose email accounts or computers may contain Relevant Information to suspend any routine
document retention and destruction procedures, and take all steps to preserve the records and ESI stored
thereon consistent with the content of this notice. In addition to not “changing,” “erasing,” “packing,”
purging,” defragging,” “manipulating,” “destroying,” “deleting,” “modifying,” “tampering” with and/or
“impairing,” neither Ms. Attariwala, her spouse, family members, or anyone else should “pack,”
“compress,” “purge,” “defrag,” or otherwise manipulate computers, storages devices, files or parts of
files until and unless a true and correct copy is made by designated and agreed upon personnel without
altering the original information.

Please do not in any way alter, or even copy or resave any computer records or other ESI, such
as emails and records that may be relevant to the claims in the above-captioned matter as these actions
will automatically alter certain computer characteristics or metadata of the files that may be important.

Ms, Attariwala is requested to preserve all personal and business e-mail accounts, passwords,
decryption procedures (including, if necessary, the software to decrypt the files), network access codes,
ID names, manuals, tutorials, written instructions, decompression or reconstruction softwate, and any
other information and things necessary to access, view and, if necessary, reconstruct the ESI that is
potentially relevant in this matter.

 

 
 

 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 97 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 49 of 64 PagelD #: 1657

January 18, 2019

Page 8

Ogletree
Deakins

Singota is committed to the enforcement of Ms. Attariwala’s obligations under the Employment
Agreement and the Jaw and to protecting its interests and those of its customers. I look forward to
heating from you by the close of business on Wednesday, January 23, 2019.

Enclosure

Sincerely,

OGLETREE, DEAKINS, NASH, SMOAK &
STEWART, PC,

pe
OT ty is Ae «Cae ao
Christopher C. Murray

37097908.1

 

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 98 of 112

HQIy xy

SS9OT #4 Alebed 79 JO 0G abed ST/ST/90 Palla p-OE JUBWNDOd AVL-ASS-GVZTO-AD-6TT eSeD

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 99 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 51 of 64 PagelD #: 1659

 

From: Jassie Attariwala <jsaini@singota.com>

Sent: Tuesday, March 14, 2017 10:03 AM

To: jsaini1 @gmail.com

Subject: FW: Report

Attachments: 2017.01.09 POR_Meeting Minutes_Singota_Final_Signed.pdf

 

-
Jessie Saini | Business Development Manager singota

jessie.saini@singota.com solutions
T: 847.942.7049

 

4320 West Zenith Dr. Bloomington, IN 47404

CONFIDENTIAL: This transmission(including any attachments) may contain Confidential Information of BioConvergence
LLC dba Singota Solutions and is intended solely for the recipient(s) named above. If you are not a named recipient, any
interception, copying, distribution, disclosure or use of this transmission or any information contained in it is strictly
prohibited, and may be subject to criminal and civil penalties, If you have received this transmission in error, please
immediately calf us at (812) 961-1700, delete the transmission from ail forms of electronic or other storage, and destroy

all hard copies,
Do NOT forward this transmission. Thank you.

From: William Powers

Sent: Thursday, March 9, 2017 11:58 AM
To: Jessie Saini <jessie.saini@singota.com>
Subject: Report

Hi Jessie.,
See attached. This is confidential and can’t be shared with anyone outside our company.

Will

 
 

 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 100 of 112

HQ xy

O99T *# alebed 9 jo zg abe 6T/8T/90 Palla p-OF lueWND0g VL-GAS-SpZTO-AO-6T-T 9SebQ

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 101 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 53 of 64 PagelD # 1661

 

 

From: Jessie Attariwala

Sent: Tuesday, December 11, 2018 3:25 PM
To: jsainil@gmail.com

Subject: FW: Boston Area Contacts

Jessie Attariwala
Senior Business Development Manager

* 9
jessie. attariwala@singota.com Sl ngola

T: 847.942.7049 solutions

 

 

4320 West Zenith Dr. Bloomington, IN 47404

CONFIDENTIAL: This transmission(including any attachments) may contain Confidential Information of BioConvergence LLC dba Singota
Solutions and is intended solely for the racipient(s) named above. Ifyou are not a named recipient, any interception, copying, distribution,
disclosure or use of this transmission or any information contained in it is strictly prohibited, and may be subject to criminal and civil
penaities. If you have received this transmission in error, please immediately call us at (812) 961-1700, delete the transmission from all
forms of electronic or other storage, and destroy all hard copies.

Do NOT forward this transmission. Thank you.

 
Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 102 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 54 of 64 PagelD #: 1662

From: Eric Smart <eric.smart@centurylink net>

Sent: Saturday, February 3, 2018 5:39 PM

To: Jessie (Saini) Attariwala <jessie.attariwala@singota.com>; Jessie (Saini) Attariwala <jessie.attariwala@singota.com>
Subject: Boston Area Contacts

Jessie,
| pulled up the list of contacts we worked on last time we went to Boston (see attached). The ones highlighted in green

are ones I think are better possibilities than the others. For those roughly 30 companies, | did the best | could to update
the contact and their email addresses through Linkedin. They should be the right person. In some cases, | could not
verify the email address so take those with a grain of salt. Name format may need to be changed in some cases.

Hope this helps.
Eric

Eric W. Smart
President
Fountainhead Pharmaceutical Consulting, Inc.

eric.smart@centurylink.net
P; 406 407-5111

 

 
Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 103 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 55 of 64 PagelD #: 1663

 

Exhibit 6

 

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 104 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 56 of 64 PagelD #: 1664

 

From: Jessie Attariwala

Sent: Tuesday, December 11, 2018 4:04 PM
To: jsainiL@gmail.com

Subject: Jessie contacts

 

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 105 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 57 of 64 PageiD # 1665

NO

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 106 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 58 of 64 PagelD #. 1666

a

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 107 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 59 of 64 PagelD #: 1667

 

+t

 
 

Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 108 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 60 of 64 PagelD #: 1668

 

Jessie Attariwala
Senior Business Development Manager

m 8
jessie.attariwala@singota.com Sl ngota

T: 847.942.7049 solutions

 

 

4320 West Zenith Dr, Bloomington, IN 47404

CONFIDENTIAL: This transmission(including any attachments) may contain Confidential Information of BioConvergence LLC dba Singota
Solutions and is intended solely for the recipient(s) named above. If you are not a named recipient, any interception, copying, distribution,
disclosure or use of this transmission or any information contained In it is strictly prohibited, and may be subject to criminal and civil
penalties, if you have received this transmission in error, please immediately call us at (812) 961-1700, delete the transmission from all
forms of electronic or other storage, and destroy all hard copies.

Do NOT forward this transmission. Thank you.

 

 
Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 109 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 61 of 64 PageiD #: 1669

 
Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 110 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 62 of 64 PagelD #: 1670

Exhibit 77

 
 

Case 1:19-mc-00205-RDM_ Document 1-1 Filed 11/27/19 Page 111 of 112

 
   

 

oo | ps | ee
QUICK oo emergent.
FACTS : biosolutions®

JAN 2019

 

At Emergent BioSolutions our mission is to protect and enhance life.

We are a global tife sciences company focused on praviding specialty products for civilian and military populations
that address accidental, intentional and naturally occurring public health threats. Through our work, we envision
becoming a Fortune 500 global specialty life sciences company recognized for protecting and enhancing life,
driving innovation, and living our values

   
     

PRODUCT PORTFOLIO
» BloThrax®! » ACAM2000°! » Vivatif® » Vaxchora®
{Anthrax Vaccine Adsorbed] (Smallpox {Vaccinia} Vaccine, (Typhoid Vaccine Live Oral Ty2ia). (Cholera Vaccine, Live, Oral)
Live)

   

       

       
      

     

>» ANTHRASIL® » Raxibacumab injection + BAT®! r VIGIV
[Anthrax Immune Globulin A fully human monoclonal {Botulism Antitoxin Heptavalent = GA j..974013
oe Intravenous (Human)] antibody {A, B, C, D, E, F, G} ~ [Equinel] [Vaccinia Immune Globulin
eae) intravenous [Human]
ee ene > NARCAN® (naloxone HCl) » RSDL®! > Trobigard™?
6 D M O Nasal Spray {Reactive Skin Decontamination Atropine sulfate, obidoxime chloride
f e Lotion Kit) auto-injector
; SIT 4 wat) Nol approved by any regulatory agency
egg eee DEVELOPMENT PORTFOLIO
Product Candidates Preclinical Phase 1 Phase 2 Phase 3

 

 

 

$782M
fasta (ate)
2018 Total

Pace

 

 

 

 

oe
FAA

Bast dee

~ SINCE 1998

 
 
 

   

viral hemorrhagic fevers)

  

_ EMERGENT _ RVSV-VHF (Vector vaccine f
BIOSOLUTIONS Drug-Device Combination Candidates Status
DA a oS a oe Formative Studies

Formative Studies

 

Multiple constructs in various stages of development ‘|
focused on new treatments and delivery options for
opioid overdose response

1 The only available product approved by the U.S, Food and Drug Administration [FDA for its indication, RSDL is produced under license of the Canadian Department of National Delence.
2 Not approved by the FDA or other regulatory agencies; onty sold outside of the United States to authorized government buyers
3 Indicated for adverse events associated with the Smallpox vaccine

EBS 4 Status reflects both clinical and nonclinical development under the FOA Animal Efficacy Rute
* 2018 estimated value assumes the mid-point of the estimated range of total revenue results for full year 2018 as provided in lhe press release issued on January 7, 2019,

** First subject enrollment target date

 

NYSE.

 

Uo a ou INTRACT DEVELOPMENT

 
Case 1:19-mc-00205-RDM Document 1-1 Filed 11/27/19 Page 112 of 112

Case 1:19-cv-01745-SEB-TAB Document 30-4 Filed 06/18/19 Page 64 of 64 PagelD #: 1672

PLATFORMS & TECHNOLOGIES

Auto-injectors

Platform designed for
intramuscular rapid delivery
of medical treatments

Hyperimmunes

Human and equine plasma
products generated for targeted
therapy of specific indications

RECENT BUSINESS HIGHLIGHTS

» Announced submission to FDA of application covering Emergency Use Authorization
for NuThrax

» Received Health Canada approval of BioThrax {Anthrax Vaccine Adsorbed]

» Reported, with Valneva, positive Phase 1 results for their vaccine candidate against
the Zika virus

» Announces program offering all public libraries and YMCAs in the U.S. free opioid
awareness education and NARCAN (naloxone HCU Nasal Spray

» Completed acquisition of Adapt Pharma and its flagship product NARCAN [naloxone
HCl} Nasal Spray

» Awarded CEPI contract worth up to $36 million to develop Lassa virus vaccine with
Profectus BioSciences

» Completed acquisition of specialty vaccines company PaxVax
» Announced $50 million expansion of Baltimore fill/finish facility

+ Awarded $25 million CEPI contract to develop Nipah virus vaccine with Profectus
BioSciences

» Announced successful completion of mutual recognition procedure for market
authorization of BioThrax in European countries

AWARDS & RECOGNITION
2018

+» Best Contract Manufacturing Organization
World Vaccine Congress

> Facility of the Year Honorable Mention
International Society for Pharmaceutical Engineering

» Biosclence Company of the Year
Bioscience Association of Manitoba

Winning "W" Company
2020 Women on Boards
2017
» Chief Executive Officer of the Year
Daniel J. Abdun-Nabi from the Maryland Tech Council
2016
> Best Performing Company in Maryland
Forbes

+ Top 100 Fastest Growing Company
Fortune Magazine

¥

CONTACT INFORMATION

Media Inquiries

Lynn Kieffer

VP, Corporate Communications
240.631.3391
Kieffer_L@ebsi.com

Investor Inquiries
Robert Burrows

VP, Investor Relations
240.631,3280
BurrowsR@ebsi.com

Corporate Headquarters
400 Professional Drive

Suite 400

Gaithersburg, MD 20879 USA
240.631.3200

Emergent BioSolutions, Protected by Emergent BioSalutians”, ACAM2000*, ANTHRASILY, BAT, BioThrax®, RSDL*, Vivatif®, Vaxchora®,
NARCANS, CNJ-B169, NuThrax”, TROBIGARD®, and any and atl Emergent BioSolutions Inc. brand, product, service and fealure names, logos
and slogans are trademarks or registered trademarks of Emergent BioSolutions inc, or its subsidiaries in the United Stales or other countries.
Allcights reserved. 01/19 .

Bans eu las

Antivirals
Broad-spectrum iminosugars
to reduce viral infectivity

NTIBODY THERAPEUTICS * DEVICES » CONTRACT DEV

 

Antibacterials
Broad-spectrum antibiotics
against quinolone-resistant
bacterial strains

MANUFACTURING EXPERTISE
Manufacturing Facilities

» Baltimore, Maryland (Bayview/CIADM]
» Baltimore, Maryland (Camden)

+ Bern, Switzerland :

» Canton, Massachusetts

> Hattiesburg, Mississippi

» Lansing, Michigan

& Rockville, Maryland

» Winnipeg, Manitoba, Canada

Contract Development and Manufacturing Operations
(cpMo}

» All phases of drug development from project origin
through fill/finish of final product

» Currently producing more than 20 commercial
products

» Single-use systems for efficiency and purity with
minimal risk of product contamination

» Support for mammalian, microbial, avian, and insect
cell lines as well as virus production

» Fill/finish capabilities include vials and syringes,
liquid and lyophilized products

» Viral bulk manufacturing & viral fill/finish

Center for Innovation in Advanced Development
and Manufacturing [CIADM)

» One of three CIADM facilities in the U.S.

» 112,000 ft? state-of-the-art facility with manufacturing
areas, laboratory and office space

» Public-private partnership
> Developed with support from BARDA
» Flexible manufacturing

» Employs single-use manufacturing technology
where applicable

» Surge capacity readiness

—s
emergent

biosolutions*

LEARN MORE AT ebsi.com

 

TV

 
